 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

HUB INTERNATIONAL LIMITED

As Borrower

-and -

BANK OF MONTREAL

As Lender

 

 

 

 



--------------------------------------------------------------------------------

AMENDED AND RESTATED

CREDIT AGREEMENT
Dated as of April 23, 2004



--------------------------------------------------------------------------------

 

 

 

Fraser Milner Casgrain LLP

42nd Floor
1 First Canadian Place
Toronto, Ontario
M5X 1B2





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



 







TABLE OF CONTENTS

              ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS
Section 1.1
  Defined Terms     5  
Section 1.2
  Computation of Time Periods     16  
Section 1.3
  Accounting Terms     17  
Section 1.4
  Extended Meanings     17  
Section 1.5
  Incorporation of Schedules     17  
Section 1.6
  Headings and Table of Contents     17  
Section 1.7
  Singular, Plural, Gender     17  
Section 1.8
  Conflict     17  
Section 1.9
  Currency     17  
Section 1.10
  Time     17  
Section 1.11
  Control     18  
Section 1.12
  Wholly Owned Subsidiary     18  
Section 1.13
  References to Conversion of Advances     18     ARTICLE 2
THE CREDIT FACILITIES  
Section 2.1
  Credit Facility     18  
Section 2.2
  Drawdown Availability     18  
Section 2.3
  Renewal of Drawdown Period     19  
Section 2.4
  Term Obligations     19  
Section 2.5
  Advance Requests     19  
Section 2.6
  Advances under the Credit Facility     20  
Section 2.7
  Currency     20  
Section 2.8
  Conversion of Advance     20  
Section 2.9
  LIBOR Maturity     21  
Section 2.10
  Certain Provisions Relating to Bankers’ Acceptances     21  
Section 2.11
  Reduction or Termination of Commitment     23  
Section 2.12
  Use of Proceeds     23     ARTICLE 3
INTEREST AND FEES  
Section 3.1
  Interest on Prime Rate Loans     23  
Section 3.2
  Interest on U.S. Base Rate Loans     23  
Section 3.3
  Interest on LIBOR Loans     24  
Section 3.4
  Acceptance Fee     24  
Section 3.5
  Standby Fee     24  
Section 3.6
  Reimbursement Obligations     24  

 
2



--------------------------------------------------------------------------------



 

             
Section 3.7
  Fixed Rate Option     24  
Section 3.8
  Yearly Rate Statements     25     ARTICLE 4
REPAYMENT OF OBLIGATIONS  
Section 4.1
  Repayment on Maturity     25  
Section 4.2
  Voluntary Repayment     25  
Section 4.3
  Mandatory Repayment of Credit Facility     25  
Section 4.4
  Scheduled Repayment of Obligations     26     ARTICLE 5
PAYMENTS AND ACCOUNTS  
Section 5.1
  Maintenance of Accounts     26  
Section 5.2
  Payments by Borrower     26  
Section 5.3
  Due Date of Payments     26  
Section 5.4
  Time of Payments     27  
Section 5.5
  Form and Amount of Payments     27  
Section 5.6
  Charging Borrower’s Accounts     27     ARTICLE 6
CURRENCY AND COSTS  
Section 6.1
  Market Disruption and Illegality     27  
Section 6.2
  Additional Payments     28  
Section 6.3
  Prepayment and Conversion     29  
Section 6.4
  Mitigation     29  
Section 6.5
  Mandatory Prepayment     29     ARTICLE 7
CONDITIONS PRECEDENT TO LENDING  
Section 7.1
  Conditions Precedent to Initial Advance     30  
Section 7.2
  Conditions Precedent to Each Advance     30     ARTICLE 8
REPRESENTATIONS AND WARRANTIES  
Section 8.1
  Representations and Warranties by the Borrower     31  
Section 8.2
  Survival of Representations and Warranties     36     ARTICLE 9
COVENANTS OF THE BORROWER  
Section 9.1
  Affirmative Covenants     36  
Section 9.2
  Negative Covenants     36  

 
3



--------------------------------------------------------------------------------



 

                ARTICLE 10
ACCELERATION  
Section 10.1
  Events of Default     43  
Section 10.2
  Remedies Upon Default     45  
Section 10.3
  Right of Set-Off     46  
Section 10.4
  Currency Conversion After Maturity     46  
Section 10.5
  Judgment Currency     46     ARTICLE 11
GENERAL  
Section 11.1
  Evidence of Debt     46  
Section 11.2
  Additional Expenses     46  
Section 11.3
  Invalidity of any Provisions     47  
Section 11.4
  Amendments, Waivers, etc.     47  
Section 11.5
  Notices, etc.     47  
Section 11.6
  Costs and Expenses     48  
Section 11.7
  Indemnification     48  
Section 11.8
  Taxes     48  
Section 11.9
  Calculations     49  
Section 11.10
  Assignments and Participations     49  
Section 11.11
  Governing Law     50  
Section 11.12
  Consent to Jurisdiction     50  
Section 11.13
  Binding Effect     50  
Section 11.14
  Interest Savings Clause     50  
Section 11.15
  Entire Agreement     51  
Section 11.16
  Counterparts     51  
Schedule 1
  Form of Advance Request        
Schedule 2
  Form of Compliance Certificate        
Schedule 8.1(g)
  Ownership of Property        
Schedule 8.1(h)
  Subsidiaries        
Schedule 8.1(i)
  Outstanding Debt        
Schedule 8.1(k)
  Litigation        
Schedule 8.1(l)
  Financial Statements        

 
4



--------------------------------------------------------------------------------



 



THIS AMENDED AND RESTATED CREDIT AGREEMENT is made as of the 23rd day of April,
2004,

BETWEEN:

      HUB INTERNATIONAL LIMITED,

  a corporation incorporated under   the laws of Ontario,



  as the Borrower hereunder,

     - and -

     BANK OF MONTREAL,

     as the Lender hereunder

WHEREAS Bank of Montreal agreed, on and subject to the terms and conditions of a
credit agreement dated April 26, 2000 (the “Original Credit Agreement”), as
amended and restated as of June 21, 2001 and as further amended as of August 22,
2002 (the “Amended Credit Agreement”) between Bank of Montreal and Hub
International Limited (formerly named “The Hub Group Limited”), to make
available the credit facilities in favour of Hub International Limited provided
for in the Amended Credit Agreement;

AND WHEREAS Bank of Montreal and Hub International Limited have agreed, on and
subject to the terms and conditions of this amended and restated credit
agreement, to amend and restate the Amended Credit Agreement effective as of the
date of this amended and restated credit agreement;

NOW THEREFORE in consideration of these premises and the agreements hereinafter
set forth and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1    Defined Terms.

Unless the context otherwise requires, the following capitalized terms shall
have the following respective meanings in this Agreement and in each of the
other Loan Documents:

“Acceptance Fee” means the fee payable in Canadian dollars to the Lender in
respect of the Drafts accepted or purchased by the Lender prior to and as a
condition of such acceptance or purchase, computed in accordance with
Section 3.4;

“Advance” means any extension of credit by the Lender hereunder in the form of a
Prime Rate Loan, a U.S. Base Rate Loan, a LIBOR Loan or a BA Advance (each of
which is referred to herein as a “Type of Advance”), including the conversion of
an Advance into another Advance;

“Advance Request” means a request for an Advance or conversion of an Advance to
another Advance duly completed and executed on behalf of the Borrower,
substantially in the form of Schedule 1 hereto, or a notice of a request for an
Advance or conversion of an Advance to another Advance delivered pursuant to
Section 2.5(c);

“Affiliate” shall mean, at any time, and with respect to any Person, (a) any
other Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) in the case of the Borrower or any Subsidiary, any
Person beneficially owning or holding, directly or indirectly, 10% or more of
any class of voting or equity interests of the Borrower or any Subsidiary or any
corporation of which the Borrower and its Subsidiaries beneficially own or hold,
in the aggregate, directly or indirectly, 10% or more of any class of voting or
equity interests; provided that “Affiliate,” in relation to the Borrower, shall
not include any Subsidiary. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Borrower;

 
5



--------------------------------------------------------------------------------



 



“Agreement” means this credit agreement as supplemented, amended, modified or
restated from time to time, and the expressions “Article”, “Section” and
“Schedule” followed by a number mean and refer to the specified Article, Section
or Schedule of this Agreement, respectively;

“Asset Disposition” shall mean any Transfer except:



  (a)  any



  (i)  Transfer from a Subsidiary to the Borrower or a Wholly-Owned
Subsidiary; and



  (ii)  Transfer from the Borrower to a Wholly-Owned Subsidiary;



  so long as immediately before and immediately after the consummation of any
such Transfer and after giving effect thereto, no Default or Event of Default
shall exist; and



  (b) any Transfer made in the ordinary course of business and involving only
property that is either (i) inventory held for sale or (ii) equipment, fixtures,
supplies or materials no longer required in the operation of the business of the
Borrower or any of its Subsidiaries or that is obsolete;

“Amortization Date” means the first date, if any, on which the ratio of
(a) Consolidated Debt (after excluding therefrom the subordinate debentures of
the Borrower in the maximum aggregate principal amount of U.S. $35,000,000 that
are subject to mandatory conversion into common shares of the Borrower) on such
date, to (b) the product of (i) 4, multiplied by (ii) the EBITDA for the last
completed fiscal quarter of the Borrower, exceeds 4:1;

“Applicable Margin” means:



  (a) in respect of any Prime Rate Loan, at any time prior to the Term Date, the
rate of 1.0% per annum, and at any time on or after the Term Date, the rate of
1.25% per annum;     (b) in respect of any U.S. Base Rate Loan, at any time
prior to the Term Date, the rate of 1.0% per annum, and at any time on or after
the Term Date, the rate of 1.25% per annum;     (c) in respect of any LIBOR
Loan, at any time prior to the Term Date, the rate of 1.125% per annum, and at
any time on or after the Term Date, the rate of 1.375% per annum; and     (d) in
respect of any BA Advance, at any time prior to the Term Date, 1.125%, and at
any time on or after the Term Date, 1.375%;

“Arm’s-Length” means arm’s-length within the meaning of such term under the
Income Tax Act (Canada), as amended from time to time;

“Assignee Lender” has the meaning set out in Section 11.10;

“Assignee Lender’s Commitment” has the meaning set out in Section 11.10;

“Assignee Lender’s Commitment Percentage” has the meaning set out in
Section 11.10;

“Attributable Debt” shall mean, as to any particular lease relating to a
Sale-and-Leaseback Transaction not permitted under clause (i), (ii) or (iii) of
Section 9.2(i), the present value of all Lease Rentals required to be paid by
the Borrower or any Subsidiary under such lease during the remaining term
thereof (determined in accordance with generally accepted financial practice
using a discount factor equal to the interest rate implicit in such lease if
known or, if not known, of 10% per annum);

“Available Commitment” means at any time the amount at such time of the
Commitment less the amount of the Outstanding Principal Obligations, all
expressed in Canadian Dollars, with any amount thereof denominated in another
currency to be expressed in Canadian Dollars at the Canadian Dollar Equivalent
at such time of such amount;

“BA Advance” means any Advance by way of the acceptance of any Draft drawn by
the Borrower on, and the purchase of the resulting Bankers’ Acceptance by, the
Lender;

 
6



--------------------------------------------------------------------------------



 



“BA Discount Proceeds” means in respect of any Bankers’ Acceptance being
purchased by the Lender on any day an amount (rounded to the nearest whole
Canadian cent, and with one-half of one Canadian cent being rounded up)
calculated on such day by multiplying



  (a) Face Amount of such Bankers’ Acceptance, by     (b) the quotient equal to
one divided by the sum of one plus the product of:



  (i)  the BA Reference Rate (expressed as a decimal) applicable to such
Bankers’ Acceptance; and



  (ii)  a fraction, the numerator of which is the number of days remaining in
the term of such Bankers’ Acceptance and the denominator of which is 365,



  with such quotient being rounded up or down to the nearest fifth decimal place
and 0.000005 being rounded up,

less the amount of the Acceptance Fee payable to the Lender in respect of, and
as a condition precedent to the acceptance or purchase by the Lender of, such
Bankers’ Acceptance;

“BA Liabilities” means, at any time and in respect of any Bankers’ Acceptance,
the Face Amount thereof if still outstanding and unpaid, whether or not payment
thereof is due or, following the maturity thereof, the aggregate unpaid amount
of all Reimbursement Obligations at that time due and payable in respect of such
Bankers’ Acceptance;

“BA Reference Rate” means, as applicable to any Bankers’ Acceptance being
purchased by the Lender on any day, the per annum percentage discount rate
(expressed to two decimal places and rounded upward, if necessary, to the
nearest 1/100th of 1%), quoted by the Lender as that at which the Lender would,
in accordance with its normal practice, on such day be prepared to purchase its
own bankers’ acceptances in an amount and having a maturity date comparable to
the amount and maturity date of such Bankers’ Acceptance;

“Bankers’ Acceptance” means a Draft of the Borrower denominated in Canadian
Dollars which has been accepted and purchased by the Lender pursuant to
Article 2;

“Borrower” means Hub International Limited (formerly named “The Hub Group
Limited”), a corporation incorporated under the laws of Ontario, and any
successor(s) and permitted assign(s) thereof;

“Borrower’s Accounts” means the Canadian Dollar account and U.S. Dollar account
to be maintained by the Borrower with the Lender at the Lender’s Branch in
accordance with Article 5;

“Business Day” means (i) any day of the year, other than Saturday or Sunday or
any other day on which banks are closed for normal business in Toronto, Ontario,
(ii) when used in connection with U.S. Base Rate Loans, any day of the year,
other than Saturday or Sunday or any other day on which banks are closed for
normal business in either Toronto, Ontario or New York, New York, and (iii) when
used in connection with LIBOR Loans, any day of the year, other than Saturday or
Sunday or any other day on which banks are closed for normal business in any of
Toronto, Ontario, New York, New York and London, England, and which is also a
day on which dealings in U.S. Dollars may be carried on by and between banks in
the London interbank market;

“Canada Treasury Bill Rate” means on any day and for any discount calculation
period the rate for Government of Canada Treasury bills for a period
approximately equal to such discount calculation period appearing on the
“Reuters Screen ISDD Page” (as defined in the International Swaps and
Derivatives Association, Inc. definitions, as modified and amended from time to
time) at approximately 10:00 a.m. (Toronto, Ontario time) on such day, or if
such day is not a Business Day then on the immediately preceding Business Day;

“Canadian Dollars” and the symbols “Can. $” and “Cdn. $” mean lawful money of
Canada;

“Canadian Dollar Equivalent” means, at any time, the amount of Canadian Dollars
which could be purchased from the Lender by the payment of a specified amount of
another currency using the Lender’s relevant spot rate for the sale of Canadian
Dollars quoted by the Lender’s treasury department at such time;

 
7



--------------------------------------------------------------------------------



 



“Capital Adequacy Guideline” means the capital adequacy requirements from time
to time specified by OSFI or any other applicable Governmental Authority and
published by it as one or more guidelines for chartered banks in Canada;

“Capital Lease” shall mean, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP;

“Capital Lease Obligation” shall mean, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person;

“CDOR Rate” means, on any day, the annual rate which is the rate determined by
the Lender as being the arithmetic average (rounded up or down, if necessary, to
the nearest 0.01% and 0.005% being rounded up) of the discount rates applicable
to Canadian Dollar bankers’ acceptances for a period of one month appearing on
the “Reuters Screen CDOR Page” (as defined in the International Swaps and
Derivatives Association, Inc. definitions, as modified and amended from time to
time) at approximately 10:00 a.m. on such day, or if such day is not a Business
Day then on the immediately preceding Business Day; provided, however, if such
rates do not appear on the Reuters Screen CDOR Page for such one month period as
contemplated, then the CDOR Rate on any day shall be calculated as the rate as
determined by the Lender equal to the BA Reference Rate that would be applicable
to any Drafts required to be purchased by the Lender on such day and having a
term to maturity of 30 days;

“Claim” means any claim of any nature whatsoever including, without limitation,
any demand, liability, obligation, cause of action, suit, proceeding, judgment,
award, assessment and reassessment, whether present or future;

“Closing” means the execution and delivery of the Original Credit Agreement and
the other Loan Documents by the respective parties thereto;

“Closing Date” means the date on which the Closing occurred;

“Code” shall mean the Internal Revenue Code of 1986 of the United States of
America, as amended from time to time, and the rules and regulations promulgated
thereunder from time to time;

“Commitment” means the amount of U.S. $75,000,000 or the Canadian Dollar
Equivalent thereof, as such amount may be reduced or cancelled from time to time
in accordance with the provisions of this Agreement;

“Compensating Amount” has the meaning set out in Section 6.2;

“Compliance Certificate” means, the certificate of the Borrower substantially in
the form set out in Schedule 2 delivered pursuant to Section 9.1 and signed on
its behalf by its chief financial officer, or any other Senior Officer
acceptable to the Lender;

“Consolidated Debt” shall mean, as of any date of determination, the total of
all Debt of the Borrower and its Subsidiaries outstanding on such date, after
eliminating all offsetting debits and credits between the Borrower and its
Subsidiaries and all other items required to be eliminated in the course of the
preparation of consolidated financial statements of the Borrower and its
Subsidiaries in accordance with GAAP;

“Consolidated Net Income” shall mean, with reference to any period, the net
income (or loss) of the Borrower and its Subsidiaries for such period (taken as
a cumulative whole), as determined in accordance with GAAP, after eliminating
all offsetting debits and credits between the Borrower and its Subsidiaries and
all other items required to be eliminated in the course of the preparation of
consolidated financial statements of the Borrower and its Subsidiaries in
accordance with GAAP, but excluding, in any event, any extraordinary gains or
losses determined in accordance with GAAP;

“Consolidated Net Worth” shall mean, as of any date of determination thereof,



  (a) the sum of (i) the par value (or value stated on the books of the
corporation) of the share capital (but excluding treasury shares and share
capital subscribed and unissued) of the Borrower and its Subsidiaries plus
(ii) the amount of the paid-in capital and retained earnings of the Borrower and
its Subsidiaries, in

 
8



--------------------------------------------------------------------------------



 



  each case as such amounts would be shown on a consolidated balance sheet of
the Borrower and its Subsidiaries as of such time prepared in accordance with
GAAP, minus     (b) to the extent included in clause (a) above, all amounts
properly attributable to minority interests, if any, in the shares and surplus
of Subsidiaries;

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Borrower and its Subsidiaries that would be shown as assets
on a consolidated balance sheet of the Borrower and its Subsidiaries as of such
time prepared in accordance with GAAP, after eliminating all amounts properly
attributable to minority interests, if any, in the shares and surplus of
Subsidiaries;

“Consolidated Total Capitalization” shall mean, as of any date of determination,
the sum of Consolidated Debt and Consolidated Net Worth;

“Corporate Distribution” means, in respect of any Person:



  (a) any payment, dividend or other distribution on or in respect of securities
(whether in the form of debt or equity) issued by such Person;     (b) any
purchase, redemption, retraction or other acquisition by such Person of any of
its issued securities (whether in the form of debt or equity), or any purchase
by such Person from any of its Affiliates or Subsidiaries or any other Person
not dealing at Arm’s-Length with such Person of any securities (whether in the
form of debt or equity) issued by such Affiliate or Subsidiary or other Person;
    (c) any consulting, management, administration, service or license fee,
royalty or charge or any similar fee or charge paid or payable by such Person to
any of its Affiliates or Subsidiaries or any other Person not dealing at
Arm’s-Length with such Person;     (d) any payment by such Person or any of its
Subsidiaries on account of any loan or advance owed by such Person to any of its
Affiliates or Subsidiaries or any other Person not dealing at Arm’s-Length with
such Person; or     (e) any loan to, or guarantee of the indebtedness of, or
other financial assistance provided to, any Person not dealing at Arm’s-Length
with such Person;

“Cover” for any BA Liabilities shall be effected by paying to the Lender
immediately available and freely transferable funds in Canadian Dollars, in the
full amount of such BA Liabilities, which funds shall be held by the Lender in a
collateral account maintained by the Lender at the Lender’s Branch to provide
for the payment of such BA Liabilities. Such funds shall be retained by the
Lender in such collateral account until such time as the applicable Bankers’
Acceptances shall have matured and the related BA Liabilities shall have been
fully satisfied; provided, however, that at such time if a Default or an Event
of Default has occurred and is continuing, the Lender shall not be required to
release any of the said funds in such collateral account until such Default or
Event of Default shall have been cured or waived;

“Credit Facility” means the revolving credit facility to be made available to
the Borrower hereunder during the Drawdown Period by way of Advances pursuant to
Section 2.1 and the Term Obligations resulting from the conversion of
Outstanding Principal Obligations to non-revolving term Debt pursuant to
Section 2.2;

“Crown” shall mean the Crown in Right of Canada or of any Province or Territory
thereof;

“Debt” shall mean, with respect to any Person, without duplication,



  (a) its liabilities for borrowed money;     (b) its liabilities for the
deferred purchase price of property acquired by such Person (excluding accounts
payable arising in the ordinary course of business but including, without
limitation, all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);     (c) its
Capital Lease Obligations;

 
9



--------------------------------------------------------------------------------



 





  (d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);     (e) the principal or lease balance outstanding
under Synthetic Leases;



  (f)    its income-put option liabilities; and



  (g) any Guarantee of such Person with respect to liabilities of a type
described in any of clauses (a) through (f) hereof; provided, that Debt shall
not include Guaranties of bank loans to officers of the Borrower the proceeds of
which are used to purchase shares of the Borrower, in an aggregate principal
amount not to exceed U.S. $12,000,000 at any one time outstanding;

Debt of any Person shall include all obligations of such Person of the character
described in clauses (a) through (g) to the extent such Person remains legally
liable in respect thereof notwithstanding that any such obligation is deemed to
be extinguished under GAAP;

“Debt Prepayment Application” shall mean, with respect to any Transfer of
property, the application by the Borrower or its Subsidiaries of cash in an
amount equal to the Net Proceeds Amount with respect to such Transfer to pay
Senior Funded Debt of the Borrower or any Subsidiary (other than Senior Funded
Debt owing to the Borrower, any of its Subsidiaries or any Affiliates and Senior
Funded Debt in respect of any revolving credit or similar facility providing the
Borrower or any of its Subsidiaries with the right to obtain loans or other
extensions of credit from time to time, except to the extent that in connection
with such payment of Senior Funded Debt the availability under such revolving
credit or similar facility is permanently reduced by an amount not less than the
amount of such proceeds applied to the payment of such Senior Funded Debt);

“Default” means any event which with the giving of notice, the passage of time,
or both, would constitute an Event of Default;

“Disposition Value” shall mean with respect to any property:



  (a) in the case of property that does not constitute Subsidiary Shares, the
book value thereof, valued at the time of such disposition in good faith by the
Borrower, and     (b) in the case of property that constitutes Subsidiary
Shares, an amount equal to that percentage of book value of the assets of the
Subsidiary that issued such shares as is equal to the percentage that the book
value of such Subsidiary Shares represents of the book value of all of the
outstanding share capital of such Subsidiary (assuming, in making such
calculations, that all securities convertible into such share capital are so
converted and giving full effect to all transactions that would occur or be
required in connection with such conversion) determined at the time of the
disposition thereof, in good faith by the Borrower;

“Draft” means at any time a bill of exchange, within the meaning of the Bills of
Exchange Act (Canada), drawn by the Borrower on the Lender and bearing such
distinguishing letters and numbers as the Lender may determine, but which at
such time has not been completed or accepted by the Lender;

“Drawdown Date” means a day which the Borrower has notified the Lender in an
Advance Request as the date on which the Borrower requests an Advance in
accordance with Article 2;

“Drawdown Period” the period from the Closing Date to 11:00 a.m. (Toronto,
Ontario time) on the Term Date;

“EBITDA” shall mean, with respect to any period, the sum of (a) Consolidated Net
Income for such period, plus (b) to the extent deducted in the determination of
Consolidated Net Income for such period, (i) all Interest Charges during such
period, (ii) all depreciation and amortization expenses during such period,
(iii) all federal, state and provincial income taxes during such period and
(iv) other non-cash expenses during such period, minus (c) to the extent
included in the determination of Consolidated Net Income for such period, gains
from the sale of capital assets and investments and other income-put option
liabilities, all as determined in accordance with GAAP consistently applied;

“Environmental Laws” shall mean any and all federal, state, provincial, local,
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses,

 
10



--------------------------------------------------------------------------------



 



agreements or governmental restrictions relating to pollution and the protection
of the environment or the release of any materials into the environment,
including but not limited to those related to hazardous substances or wastes,
air emissions and discharges to waste or public systems;

“ERISA” shall mean the Employee Retirement Income Security Act of 1974 of the
United States of America, as amended from time to time, and the rules and
regulations promulgated thereunder from time to time in effect;

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is treated as a single employer together with the Borrower under
Section 414 of the Code;

“Event of Default” means any of the events specified in Section 10.1;

“Face Amount” means in respect of a Bankers’ Acceptance, the amount stated
therein to be payable to the holder thereof on its maturity;

“Fair Market Value” shall mean, as of any date of determination thereof and with
respect to any property, the sale value of such property that would be realized
in an arm’s-length sale at such time between an informed and willing buyer and
an informed and willing seller (neither being under a compulsion to buy or
sell);

“Fed Funds Rate” means, on any day, the rate equal to the USD-Federal Funds-H.15
rate (as defined in the International Swaps and Derivatives Association, Inc.
definitions, as modified and amended from time to time) as of such day, or if
such day is not a Business Day then on the immediately preceding Business Day;

“Funded Debt” means, with respect to any Person, all Debt of such Person which
by its terms or by the terms of any instrument or agreement relating thereto
matures, or which is otherwise payable or unpaid, one year or more from, or is
directly or indirectly renewable or extendible at the option of the obligor in
respect thereof to a date one year or more (including, without limitation, an
option of such obligor under a revolving credit or similar agreement obligating
the lender or lenders to extend credit over a period of one year or more) from,
the date of any determination thereof;

“GAAP” means generally accepted accounting principles as in effect from time to
time as now or hereafter established by the Canadian Institute of Chartered
Accountants or any successor thereto;

“Governmental Authority” means any nation or government, and any political
subdivision thereof, and any central bank, agency, department, commission,
board, bureau, court, tribunal or other entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government;

“Guarantee” shall mean, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including, without limitation, obligations incurred
through an agreement, contingent or otherwise, by such Person:



  (a) to purchase such Debt or obligation or any property constituting security
therefor;     (b) to advance or supply funds (i) for the purchase or payment of
such Debt or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Debt or obligation;     (c) to lease properties or to purchase properties or
services primarily for the purpose of assuring the owner of such Debt or
obligation of the ability of any other Person to make payment of the Debt or
obligation; or     (d) otherwise to assure the owner of such Debt or obligation
against loss in respect thereof.       In any computation of the Debt or other
liabilities of the obligor under any Guarantee, the Debt or other obligations
that are the subject of such Guarantee shall be assumed to be direct obligations
of such obligor.

 
11



--------------------------------------------------------------------------------



 



“Hazardous Material” shall mean any and all pollutants, toxic or hazardous
wastes or any other substances that might pose a hazard to health or safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage, or filtration of which is
or shall be restricted, prohibited or penalized by any applicable law
(including, without limitation, asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls);

“Hostile Acquisition” means an offer to acquire, directly or indirectly and
whether by purchase, amalgamation, merger or otherwise, properties, whether held
directly or indirectly, or securities of any Person (the “Target”) where (i) in
the case of such offer to acquire securities of the Target, the securities
subject to such offer and the securities of the Target beneficially owned,
directly or indirectly, by the offeror or Affiliates of the offeror or Persons
acting in concert with the offeror and its Affiliates, exceed 10% of the then
outstanding securities of any class of securities of the Target, (ii) the board
of directors or other governing body of the Target has not recommended (at or
prior to the time that such offer is made to the holders of the securities
subject to such offer or is submitted for consideration by the holders of
securities of the Target) acceptance or approval of such offer by such holders,
and (iii) the properties or securities that are the subject of such offer to
acquire would upon completion of such acquisition constitute a property or group
of properties the loss of which would have a Material Adverse Effect;

“Interest Charges” shall mean, with respect to any period, the sum (without
duplication) of the following (in each case, eliminating all offsetting debits
and credits between the Borrower and its Subsidiaries and all other items
required to be eliminated in the course of the preparation of consolidated
financial statements of the Borrower and its Subsidiaries in accordance with
GAAP): (a) all interest in respect of Debt of the Borrower and its Subsidiaries
(including imputed interest on Capital Lease Obligations) deducted in
determining Consolidated Net Income for such period, and (b) all debt discount
and expense amortized or required to be amortized in the determination of
Consolidated Net Income for such period;

“Lease Rentals” shall mean, with respect to any period, the sum of all fixed
payments (including as such all payments which the lessee is obligated to make
to the lessor on termination of the lease or surrender of the property) payable
by the Borrower or a Subsidiary, as lessee or sublessee under a lease of
property, but shall be exclusive of any amounts required to be paid by the
Borrower or a Subsidiary (whether or not designated as rents or additional
rents) on account of maintenance, repairs, insurance, taxes and similar charges.
Fixed rents under any so-called “percentage leases” shall be computed solely on
the basis of the minimum rents, if any, required to be paid by the lessee
regardless of sales volume or gross revenues;

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, treaty, rule, guideline, bulletin, license, permit or
regulation, and any applicable determination, interpretation, ruling, order or
decree, of any Governmental Authority or arbitrator, which is binding upon or
applicable to the Lender, the Borrower or a Subsidiary of the Borrower, whether
presently existing or arising in the future, including without limitation all
Guidelines and Bulletins issued by OSFI;

“Lender” means Bank of Montreal and any other bank or financial institution to
which a Commitment in the Credit Facility is assigned by the Lender or a further
permitted assignee thereof in accordance with Section 11.10, and their
respective successors and permitted assigns;

“Lender’s Branch” means the Lender’s main Toronto, Ontario branch, or such other
branch of the Lender in Canada as the Lender may from time to time specify to
the Borrower;

“LIBO Rate” means, for any LIBOR Period for each LIBOR Loan, the annual rate of
interest determined by the Lender as being the rate at which deposits in
U.S. Dollars are offered by the Lender in the London interbank market to leading
international banks for an amount similar to the principal amount of such LIBOR
Loan and having a term similar to such LIBOR Period, such rate to be determined
as of 11:00 a.m. London time on the date two Business Days prior to the first
day of the LIBOR Period for such LIBOR Loan;

“LIBOR Loan” means any Advance made by the Lender to the Borrower in, or
converted into U.S. Dollars, bearing interest by reference to a LIBO Rate;

 
12



--------------------------------------------------------------------------------



 



“LIBOR Period” means, for each LIBOR Loan, a period (subject to Section 6.1) of
one (1), two (2), three (3), six (6), nine (9) or twelve (12) months selected by
the Borrower and advised to the Lender by written notice given in accordance
with the provisions hereof, commencing with the date on which such LIBOR Loan is
made and ending on the last day of such selected period and thereafter each
successive period of one (1), two (2), three (3), six (6), nine (9) or
twelve (12) months (again subject to Section 6.1) selected by the Borrower and
advised to the Lender by written notice given in respect of the continuation of
such LIBOR Loan in accordance with the provisions hereof, commencing on the last
day of the immediately preceding LIBOR Period in respect of such LIBOR Loan,
provided that the last day of a LIBOR Period shall occur on or before the
Maturity Date and whenever the last day of a LIBOR Period would otherwise occur
on a day other than a Business Day, the last day of such LIBOR Period shall be
extended to the next succeeding Business Day unless such extension would cause
the last day of such LIBOR Period to occur in the next following calendar month,
in which case the last day of such LIBOR Period shall occur on the last
preceding Business Day;

“Lien” shall mean, with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement or Capital Lease, upon or
with respect to any property or asset of such Person (including in the case of
shares, shareholder agreements, voting trust agreements and all similar
arrangements);

“Loan” means a direct advance of monies hereunder, by way of a Prime Rate Loan,
a U.S. Base Rate Loan or a LIBOR Loan;

“Loan Documents” means this Agreement and all other documents, certificates,
instruments and agreements to be executed and delivered to the Lender by the
Borrower or by any other Person as contemplated hereunder and thereunder;

“Loss” means any loss, cost or expense whatsoever, whether present or future,
direct or indirect, including, without limitation, any damages, judgments,
penalties, fines, fees, charges, claims, demands, liabilities and any and all
legal and other professional fees and disbursements, and, with respect to any
Advance by the Lender, any loss, cost or expense incurred by reason of the
liquidation or re-employment of deposits or other funds acquired by the Lender
to fund or maintain such Advance, except any such loss representing loss of
profit;

“Material” shall mean material in relation to the business, operations, affairs,
financial condition, assets, properties or prospects of the Borrower and its
Subsidiaries, taken as a whole;

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Borrower and its Subsidiaries taken as a whole, or (b) the ability of the
Borrower to perform its obligations under this Agreement, or (c) the validity or
enforceability of this Agreement;

“Material Subsidiary” shall mean, at any time, any Subsidiary that accounts for
more than (a) 5% of Consolidated Total Assets determined as of the immediately
preceding fiscal quarter or (b) 5% of consolidated revenue of the Borrower and
its Subsidiaries determined as of the immediately preceding fiscal year;

“Maturity Date” means at any time the third anniversary of the Term Date;

“Minimum Interest Coverage Ratio” shall mean, as of the date of any
determination thereof, the ratio of (a) EBITDA for the period consisting of the
immediately preceding four consecutive fiscal quarters of the Borrower ending
on, or most recently ended prior to, such date to (b) Interest Charges for such
period;

“Multiemployer Plan” shall mean any Plan that is a “multiemployer plan” (as such
term is defined in Section 4001(a)(3) of ERISA);

“Net Proceeds Amount” shall mean, with respect to any Transfer of any Property
by any Person, an amount equal to the difference of



  (a) the aggregate amount of the consideration (valued at the Fair Market Value
of such consideration at the time of the consummation of such Transfer) received
by such Person in respect of such Transfer, minus

 
13



--------------------------------------------------------------------------------



 





  (b) all ordinary and reasonable out-of-pocket costs and expenses actually
incurred by such Person in connection with such Transfer;

“Obligations” means, at any time, the sum of (a) the aggregate principal amount
of all Loans advanced to the Borrower and all accrued and unpaid interest
thereon outstanding and unpaid at such time, (b) the aggregate BA Liabilities of
the Borrower at such time in respect of all Bankers’ Acceptances accepted or
purchased by the Lender at or prior to such time, including all accrued and
unpaid interest on any then outstanding Reimbursement Obligations in respect of
any such Bankers’ Acceptances, and (c) all other then outstanding liabilities,
obligations and indebtedness of the Borrower to the Lender under this Agreement
or any of the other Loan Documents;

“OSFI” means the Office of the Superintendent of Financial Institutions
(Canada);

“Outstanding Principal Obligations” means, at any time, the sum of the aggregate
principal amount of all Loans advanced to the Borrower outstanding and unpaid at
such time and the aggregate BA Liabilities outstanding and unpaid at such time
in respect of Bankers’ Acceptances accepted or purchased by the Lender, all
expressed in Canadian Dollars (or the U.S. Dollar Equivalent thereof), with any
amount thereof denominated in another currency to be expressed in Canadian
Dollars at the Canadian Dollar Equivalent or the U.S. Dollar Equivalent at such
time of such amount;

“Past Due Rate” means, on any day, a rate per annum equal to the Prime Rate, in
the case of Obligations denominated in Canadian Dollars, and U.S. Base Rate, in
the case of Obligations denominated in U.S. Dollars, plus two percent;

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto;

“Permitted Purpose” means the use by the Borrower of the proceeds of any Advance
hereunder for general corporate purposes, including property acquisitions (other
than Hostile Acquisitions or the payment of any costs, expenses or liabilities
arising out of or relating to any Hostile Acquisition) pending receipt by the
Borrower of permanent financing for such property acquisitions from capital
markets, and for the conversion of Advances to other Advances hereunder;

“Person” includes an individual, partnership, whether general, limited or
undeclared, corporation, limited liability corporation, joint stock company,
trust, unincorporated association, joint venture, Governmental Authority or
other entity of whatever nature;

“Plan” shall mean an “employee benefit plan” subject to Title IV of ERISA or
Section 412 of the Code that is or, within the preceding five years, has been
established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Borrower or
any ERISA Affiliate or with respect to which the Borrower or any ERISA Affiliate
could reasonably be expected to have any liability;

“Prime Rate” means, on any day, the greater of (a) the floating rate of interest
per annum announced from time to time by the Lender, and in effect on such day,
as the reference rate of interest the Lender will use to determine rates of
interest for Canadian Dollar commercial loans made by the Lender to borrowers in
Canada, and (b) the rate as determined by the Lender equal to (i) the CDOR Rate,
plus (ii) 1.0% per annum;

“Prime Rate Loan” means any Advance made by the Lender to the Borrower in
Canadian Dollars bearing interest by reference to the Prime Rate;

“Priority Debt” shall mean, without duplication, the sum of (a) Debt of the
Borrower and its Subsidiaries secured by Liens other than Liens permitted by
paragraphs (i) through (xi), inclusive, of Section 9.2(f), (b) Debt of
Subsidiaries other than Debt permitted by paragraphs (i) through (iii),
inclusive, of Section 9.2(c), and (c) Attributable Debt of the Borrower and its
Subsidiaries relating to Sale-and-Leaseback Transactions other than
Sale-and-Leaseback Transactions permitted by paragraphs (i) through (iii),
inclusive, of Section 9.2(i);

“property” or “properties” shall mean, unless otherwise specifically limited,
real or personal property of any kind, tangible or intangible, choate or
inchoate;

 
14



--------------------------------------------------------------------------------



 



“Property Reinvestment Application” shall mean, with respect to any Transfer of
property, the application of an amount equal to the Net Proceeds Amount with
respect to such Transfer to the acquisition by the Borrower or any Subsidiary of
operating assets of the Borrower or any Subsidiary to be used in the principal
business of such Person;

“Refunding Bankers’ Acceptance” has the meaning set out in Section 2.10(g);

“Reimbursement Obligations” means, at any time, the obligations of the Borrower
to reimburse the Lender in respect of any Bankers’ Acceptance drawn by the
Borrower upon the Lender and paid by the Lender on maturity thereof, which
remain outstanding and unpaid at such time;

“Renewal Acceptance” has the meaning specified in Section 2.3;

“Renewal Request” has the meaning specified in Section 2.3;

“Restatement Date” means the date as of which the restatement and amendment of
the Amended Credit Agreement pursuant to this Agreement occurs;

“Sale-and-Leaseback Transaction” means a transaction or series of transactions
pursuant to which the Borrower or any Subsidiary shall sell or transfer to any
Person (other than the Borrower or a Wholly-Owned Subsidiary) any property,
whether now owned or hereafter acquired, and, as part of the same transaction or
series of transactions, the Borrower or any Subsidiary shall rent or lease as
lessee (other than pursuant to a Capital Lease), or similarly acquire the right
to possession or use of, such property or one or more properties which it
intends to use for the same purpose or purposes as such property;

“Senior Debt” in respect of any Person, shall mean, as of the date of any
determination thereof, all Debt of such Person other than Subordinated Debt;

“Senior Funded Debt” in respect of any Person, shall mean, as of the date of any
determination thereof, all Funded Debt of such Person other than Subordinated
Funded Debt;

“Senior Officer” means the president, any executive vice-president, the chief
financial officer, principal accounting officer, treasurer, comptroller or the
secretary of the Borrower and any other Person designated from time to time as a
Senior Officer by the president of the Borrower in writing;

“Standby Fee” has the meaning specified in Section 3.5;

“Subordinated Debt” in respect of any Person, shall mean, as of the date of any
determination thereof, all unsecured Debt of such Person which shall contain or
have applicable thereto subordination provisions providing for the subordination
thereof to other Debt of such Person;

“Subordinated Funded Debt” in respect of any Person, shall mean, as of the date
of any determination thereof, all unsecured Funded Debt of such Person which
shall contain or have applicable thereto subordination provisions providing for
the subordination thereof to other Funded Debt of such Person;

“Subsidiary” shall mean, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Borrower;

“Subsidiary Shares” shall mean, with respect to any Person, the shares (or any
options or warrants to purchase shares or other securities exchangeable for or
convertible into shares) of any Subsidiary of such Person;

“Successor Corporation” is defined in Section 9.2(g);

 
15



--------------------------------------------------------------------------------



 



“Synthetic Lease” shall mean any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product, where
such transaction is considered debt for borrowed money for tax purposes but is
classified as an operating lease in accordance with GAAP;

“Tax” or “Taxes” means all taxes, assessments, levies, imposts, stamp taxes,
duties, charges to tax, fees, deductions, withholdings and any restrictions or
conditions resulting in a charge imposed, levied, collected, withheld or
assessed as of the date of this Agreement or at any time in the future, and all
penalty, interest and other payments on or in respect thereof but does not
include any tax on the overall income or capital of the Lender;

“Term Credit Period” means the period of time commencing on the Term Date and
ending at 11:00 a.m. (Toronto, Ontario time) on the Termination Date;

“Term Date” means the earlier of (a) the date that occurs 364 days after the
date of this Agreement or, if such date is extended pursuant to Section 2.3(c),
the date to which it has been extended, and (b) the Amortization Date;

“Term Obligations” means the Outstanding Principal Obligations converted to
non-revolving term Debt hereunder pursuant to Section 2.2;

“Termination Date” means the earlier of (a) the Maturity Date, and (b) the date
on which the Obligations shall automatically, or by virtue of a declaration by
the Lender made in accordance with this Agreement, become due and payable;

“Transfer” shall mean, with respect to any Person, any transaction in which such
Person sells, conveys, transfers or leases (as lessor) any of its property,
including, without limitation, Subsidiary Shares. For purposes of determining
the application of the Net Proceeds Amount in respect of any Transfer, the
Borrower may designate any Transfer as one or more separate Transfers each
yielding a separate Net Proceeds Amount. In any such case, (a) the Disposition
Value of any property subject to each such separate Transfer and (b) the amount
of Consolidated Total Assets attributable to any property subject to each such
separate Transfer shall be determined by ratably allocating the aggregate
Disposition Value of, and the aggregate Consolidated Total Assets attributable
to, all property subject to all such separate Transfers to each such separate
Transfer on a proportionate basis;

“U.S. Base Rate” means, on any day, the greater of (i) the floating rate of
interest per annum established or announced from time to time by the Lender, and
in effect on such day, as its reference rate for determining rates of interest
for U.S. Dollar commercial loans made by the Lender to borrowers in Canada, and
(ii) the rate as determined by the Lender equal to (A) the Fed Funds Rate, plus
(B) 0.50% per annum;

“U.S. Base Rate Loan” means any Advance made by the Lender to the Borrower in
U.S. Dollars bearing interest by reference to the U.S. Base Rate;

“U.S. Dollar Equivalent” means, at any time, the amount of U.S. Dollars which
could be purchased from the Lender by the payment of a specified amount of
another currency using the Lender’s relevant spot rate for the sale of
U.S. Dollars quoted by the Lender’s treasury department at such time;

“U.S. Dollars” and the symbol “U.S. $” mean lawful money of the United States of
America in same day immediately available funds or, if such funds are not
available, the form of money of the United States of America which is
customarily used in the settlement of international banking transactions on that
day;

“Wholly-Owned Subsidiary” shall mean any Subsidiary 100% of all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Borrower and the Borrower’s other
Wholly-Owned Subsidiaries;

“Written” or “in writing” shall include printing, typewriting, or any electronic
means of communication capable of being visibly reproduced at the point of
reception including telegraph and telecopier.

Section 1.2    Computation of Time Periods.

In this Agreement, in the computation of periods of time from a specified date
to a later specified date, unless otherwise expressly stated the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding”.

 
16



--------------------------------------------------------------------------------



 



Section 1.3    Accounting Terms.

Each accounting term, including all defined terms, used in this Agreement shall
be construed in accordance with GAAP and in accordance with the auditing and
accounting recommendations and guidelines issued from time to time by the
Canadian Institute of Chartered Accountants, as amended from time to time,
unless something in the subject matter or the context otherwise is inconsistent
therewith.

Section 1.4    Extended Meanings.

Unless otherwise specified, any reference in this Agreement to any statute will
include all regulations made thereunder or in connection therewith from time to
time, and will include such statute as the same may be amended, supplemented or
replaced from time to time. Every use of the word “including” herein shall be
construed as meaning “including, without limitation”.

Section 1.5    Incorporation of Schedules.

The following Schedules annexed hereto shall, for all purposes hereof, form an
integral part of this Agreement:



  Schedule 1    Form of Advance Request     Schedule 2    Form of Compliance
Certificate     Schedule 8.1(g)  Ownership of Property    
Schedule 8.1(h)  Subsidiaries     Schedule 8.1(i)  Outstanding Debt    
Schedule 8.1(k)  Litigation     Schedule 8.1(l)  Financial Statements

Section 1.6    Headings and Table of Contents.

The inclusion of headings and a table of contents in this Agreement is intended
for convenience of reference only and shall not affect in any way the
construction or interpretation hereof.

Section 1.7    Singular, Plural, Gender

As used herein, gender is used as a reference term only and applies with the
same effect whether the parties are masculine, feminine, corporate or other
form, and the singular shall include the plural and the plural the singular, as
the context shall require.

Section 1.8    Conflict.

In the event of a conflict between the provisions of this Agreement and the
provisions of any of the other Loan Documents, the provisions of this Agreement
shall prevail.

Section 1.9    Currency.

Unless otherwise expressly stated, any reference herein to any sum of money
herein shall be construed as a reference to Canadian Dollars. Whenever any
limitation herein is expressed in U.S. Dollars the limitation shall apply and
include the Canadian Dollar Equivalent thereof and the equivalent thereof in all
other currencies. Whenever any limitation herein is expressed in Canadian
Dollars the limitation shall apply and include the U.S. Dollar Equivalent
thereof and the equivalent thereof in all other currencies. Any amount
denominated in another currency required herein to be expressed at any time in
Canadian Dollars or U.S. Dollars shall be so expressed as the Canadian Dollar
Equivalent or the U.S. Dollar Equivalent, as the case may be, at such time of
such amount.

Section 1.10    Time.

Unless otherwise expressly stated, any reference herein to time shall be
construed as a reference to local time in Toronto, Ontario, Canada, and time is
and shall be construed to be of the essence.

 
17



--------------------------------------------------------------------------------



 



Section 1.11    Control.

Unless otherwise expressly stated, any reference herein to “control” shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise and the expressions
“controlled by” and “under common control” shall have correlative meanings.

Section 1.12    Wholly Owned Subsidiary.

Unless otherwise expressly stated, any reference herein to a wholly owned
Subsidiary of a Person shall mean a Subsidiary of such Person where such Person
is the beneficial owner, directly or indirectly, of all of the issued and
outstanding shares in the capital of such Subsidiary, other than qualifying
shares of such Subsidiary required by any applicable Legal Requirement to be
held by any directors or nominee directors, and any reference herein to the
ownership of all of the issued and outstanding shares in the capital of a Person
shall exclude qualifying shares of such Person required by any applicable Legal
Requirement to be held by any directors or nominee directors.

Section 1.13    References to Conversion of Advances.

References to “convert” and “conversion”, and other similar terms, in the
context of Advances or Types of Advances, shall, unless the context otherwise
requires, mean and refer to an election to have the Outstanding Principal
Obligations of the referenced Advance or Type of Advance bear interest or fees
on a different basis or fixed rate henceforth and so on from time to time, and
any reference to the conversion of an Advance or Type of Advance to another
Advance or Type of Advance includes, without limitation, issue of Refunding
Bankers’ Acceptances to provide for the payment of maturing Bankers’ Acceptances
and the continuation of a LIBOR Loan upon the expiry of the then current LIBOR
Period for a successive LIBOR Period.

ARTICLE 2

THE CREDIT FACILITIES

Section 2.1    Credit Facility.

Upon and subject to the terms and conditions of this Agreement, the Lender
agrees to extend to the Borrower a revolving credit facility available from time
to time during the Drawdown Period by way of Advances in an aggregate principal
amount such that the maximum aggregate amount of Outstanding Principal
Obligations for all Advances made by the Lender under the Credit Facility (after
giving effect to the making of any such Advances, all repayments of Outstanding
Principal Obligations made concurrently with making any such Advances and any
conversion of outstanding Advances from one Advance to another in accordance
with Section 2.8) shall not exceed at any time an amount equal at such time to
the Commitment, provided that the aggregate principal amount of all Advances by
way of overdrafts shall not exceed at any time the maximum aggregate amount of
Cdn. $10,000,000. The Borrower may borrow, prepay in whole or in part and
reborrow Advances during the Drawdown Period, all in accordance with the terms
and conditions hereof.

Section 2.2    Drawdown Availability.

Subject to the terms and conditions of this Agreement:



  (a) the Drawdown Period shall terminate at 11:00 a.m. (Toronto, Ontario time)
on the Term Date;     (b) from and after such time on the Term Date, the
Borrower shall cease to be entitled to obtain any further Advance under the
Credit Facility, subject to conversion of any Term Obligations outstanding by
way of Advances under the Credit Facility from one Advance to another in
accordance with Section 2.4;     (c) provided that no Event of Default has
occurred and is continuing, the Outstanding Principal Obligations outstanding as
of the Term Date shall be automatically converted as of such time on such Term
Date into Term Obligations under the Credit Facility;

 
18



--------------------------------------------------------------------------------



 





  (d) the Outstanding Principal Obligations so converted shall be subject to the
terms and conditions applicable to Term Obligations under the Credit Facility
pursuant to this Agreement; and     (e) on such Term Date the Commitment in
excess of the Outstanding Principal Obligations so converted to Term Obligations
under the Credit Facility shall automatically be cancelled on a permanent basis.

Section 2.3    Renewal of Drawdown Period.



(a) The Borrower may request prior to the occurrence of the Amortization Date
that the Lender agree to a renewal of the Drawdown Period for an additional
period of 364 days upon the terms and conditions of this Section 2.3 by notice
in writing (a “Renewal Request”) to the Lender given not less than 60 days nor
more than 75 days prior to the then current Term Date.   (b) Upon receipt of any
Renewal Request from the Borrower, the Lender shall undertake a credit
assessment of the Borrower consistent with the Lender’s then current credit
standards and practices and when the Lender decides, in its sole and total
discretion, to renew or not to renew the Drawdown Period for an additional
364 day period, the Lender shall give the Borrower notice in writing of its
decision not less than 30 days prior to the then current Term Date.   (c) If the
Lender gives the Borrower a notice in writing (a “Renewal Acceptance”) as
provided above that the Lender has agreed in its sole and total discretion to
renew the Drawdown Period for an additional 364 day period, then on and as of
the date such Renewal Acceptance is given to the Borrower, the Term Date will
automatically be extended to the date that occurs 364 days after the date such
Renewal Acceptance is given to and deemed to have been received by the Borrower
pursuant to the terms of this Agreement.   (d) If (i) the Lender fails to advise
the Borrower of its decision as provided above, or (ii) the Lender shall give
the Borrower notice in writing of its decision not to renew the Drawdown Period
pursuant to such Renewal Request, the provisions of Section 2.2 shall continue
to apply to the Credit Facility up until the then current Term Date and the
Borrower may continue to obtain further Advances during the Drawdown Period
ending on the then current Term Date upon and subject to the terms and
conditions of this Agreement.   (e) The Borrower acknowledges that (i) the
Lender has not made any representations to the Borrower regarding its intention
to renew the Drawdown Period as set forth in this Section 2.3 and that the
Lender shall not have any obligation to renew the Drawdown Period, and (ii) no
extension of the Term Date or renewal of the Drawdown Period pursuant to this
Section 2.3 shall extend the Term Date or renew the Drawdown Period beyond the
Amortization Date.

Section 2.4    Term Obligations.

During the Term Credit Period, and subject to the terms and conditions hereof,
including without limitation the provisions of Section 2.8, Section 3.7 and
Article 7, the Borrower shall be entitled to convert, in whole or in part, any
Term Obligation outstanding by way of an Advance under the Credit Facility to
any other Advance under the Credit Facility, provided that, in the case of a
LIBOR Loan, the last day of the applicable LIBOR Period shall not occur, and, in
the case of a BA Advance, the Bankers’ Acceptances comprising such BA Advance
shall not mature, beyond any date on which a scheduled repayment of Outstanding
Principal Obligations in respect of the Credit Facility is required to be made
pursuant to Article 4 if after giving effect to such Advance the Outstanding
Principal Obligations in respect of LIBOR Loans and BA Advances which would
mature after such date and all other Outstanding Principal Obligations under the
Credit Facility would exceed the Commitment, after giving effect to such
repayment. Subject to any such conversion, any payment made on account of Term
Obligations shall constitute a permanent reduction in the Commitment and may not
be reborrowed by the Borrower hereunder.

Section 2.5    Advance Requests.

The Borrower if it wishes to obtain an Advance under the Credit Facility, or to
convert an existing Advance under the Credit Facility to another Advance under
the Credit Facility, shall deliver to the Lender an Advance Request in

 
19



--------------------------------------------------------------------------------



 



writing, substantially in the form of Schedule 1 hereto, in respect of such
Advance not later than 11:00 a.m. (Toronto, Ontario time):



  (a) in the case of any Advance by way of LIBOR Loan, three Business Days prior
to the proposed date of such Advance;     (b) in the case of any aggregate
Advance by way of Prime Rate Loan, U.S. Base Rate Loan or BA Advance of
Cdn. $10,000,000 or more, three Business Days prior to the proposed date of such
Advance; and     (c) in the case of any other Advance, one Business Day prior to
the proposed date of such Advance, except that in the case of any Prime Rate
Loan or U.S. Base Rate Loan of $10,000,000 or less requested by a Borrower by
way of overdraft in any of its accounts with the Lender, the Borrower shall use
its best efforts to deliver to the Lender in a reasonably timely manner (which
may be on the proposed date of such Advance) an Advance Request by telephone or
telecopy notice (or such other method of notification as may be agreed upon
between the Lender and the Borrower), provided that the Lender shall have no
obligation to advance such Advance unless the Lender has received at least one
hour prior to the time of the advance of such Advance an Advance Request in
writing, substantially in the form of Schedule 1 hereto, in respect of such
Advance,

specifying the date of the Advance, which date shall be a Business Day in
respect of such Advance, the Type of Advance, the aggregate amount thereof and
(in the case of a BA Advance) the term or terms to maturity of the requested
Bankers’ Acceptances or (in the case of a LIBOR Loan) the requested LIBOR
Period.

Any such Advance Request, once delivered by the Borrower to the Lender, shall be
binding, and (subject to the conditions precedent provided for herein
conditioning the Borrower’s right to obtain the requested, or any, Advance), the
Borrower shall be obligated to take the requested Advance on the date specified
in such Advance Request. The Lender may rely and act upon, and shall incur no
liability under or in respect of this Agreement by in good faith relying or
acting upon, any Advance Request under this Section 2.5 given by telephone or
telecopier (or other method of notification as may be agreed upon between the
Lender and the Borrower) believed by the Lender to be genuine (without any
verification inquiries) and to be signed or sent or given on behalf of the
Borrower or by acting upon any representation or warranty of the Borrower made
or deemed to be made hereunder by reason of or as a result of such Advance
Request.

Section 2.6    Advances under the Credit Facility.

The aggregate of all Loans to be made by the Lender in connection with any
particular Advance under the Credit Facility, shall not be less than the lesser
of (i) the aggregate amount of the Commitment in respect of the Credit Facility
not utilized by way of outstanding Advances, and (ii) an integral multiple of
Cdn. $1,000,000, in the case of a Prime Rate Loan, or an integral multiple of
U.S. $1,000,000, in the case of a U.S. Base Rate Loan or a LIBOR Loan.

Section 2.7    Currency.

Subject to Sections 6.1, 10.4 and 10.5, Advances under the Credit Facility shall
only be denominated, at the option of the Borrower, in Canadian Dollars or
U.S. Dollars, and any Advance denominated in either such currency shall be
repayable, and all interest and fees in respect thereof or in connection
therewith shall accrue and be payable, by the Borrower in like currency.

Section 2.8    Conversion of Advance.

Subject to the terms and conditions hereof, the Borrower shall be entitled from
time to time to convert any outstanding Advance to any other Advance or Type of
Advance under the Credit Facility by giving notice thereof to the Lender in
accordance with Section 2.5, provided that:



  (a) such conversion does not result in the Outstanding Principal Obligations
exceeding the then current Commitment of the Lender;     (b) no such conversion
of a BA Advance shall be made or purported to be made prior to the maturity date
of any Bankers’ Acceptance purchased or issued hereunder in respect of such BA
Advance; and

 
20



--------------------------------------------------------------------------------



 





  (c) no such conversion of a LIBOR Loan shall be made or purported to be made
prior to the last day of the LIBOR Period applicable to such LIBOR Loan.

Any Advance so converted shall cease to bear interest and fees as the former
Advance, and shall begin to bear interest and fees as the new Advance, on and as
of the date of such conversion. If the Borrower gives notice to the Lender that
all or any portion of the principal amount of, or the BA Discount Proceeds in
respect of, any new Advance to be advanced by the Lender to the Borrower is to
be applied to repay Outstanding Principal Obligations in respect of any
outstanding Advance, the Lender shall directly apply such amount to repay such
Outstanding Principal Obligations owing to the Lender in satisfaction and
discharge of the Lender’s obligations hereunder to deposit such amount into the
Borrower’s Account.

Section 2.9    LIBOR Maturity.

Any LIBOR Loan in respect of which the Borrower shall not have given notice of
the conversion of such outstanding LIBOR Loan to another Advance in accordance
with Section 2.5 shall automatically be converted to a U.S. Base Rate Loan upon
the expiry of the then current LIBOR Period. Should the Borrower not be entitled
to a U.S. Base Rate Loan at all or in an amount sufficient to fully repay the
principal of, and accrued and unpaid interest on, such outstanding LIBOR Loan,
such principal and interest shall be due and payable on the expiry of the then
current LIBOR Period and shall bear interest in accordance with Section 3.2.

Section 2.10    Certain Provisions Relating to Bankers’ Acceptances.



(a) Bankers’ Acceptances shall be issued and shall mature on a Business Day.
Each Bankers’ Acceptance shall have a term of at least 30 days and not more than
364 days excluding days of grace, shall mature on or before the Maturity Date
and shall be in form and substance satisfactory to the Lender. No Bankers’
Acceptance may be made or accepted on or after the Termination Date, nor may any
Bankers’ Acceptance be prepaid, whether pursuant to Section 4.2 or otherwise, or
converted to another Type of Advance, prior to the maturity date of such
Bankers’ Acceptance.   (b) To facilitate the acceptance of Bankers’ Acceptances
under this Agreement, the Borrower shall, upon execution of this Agreement and
from time to time as required, provide to the Lender Drafts, in form
satisfactory to the Lender, duly executed and endorsed in blank by the Borrower
in quantities sufficient for the Lender to fulfill its obligations hereunder. In
addition, the Borrower hereby appoints the Lender as its attorney to sign and
endorse on its behalf, in handwriting or by facsimile or mechanical signature as
and when deemed necessary by the Lender, blank forms of Bankers’ Acceptances and
the Borrower shall deliver to the Lender powers of attorney, in form
satisfactory to the Lender, whereby the Borrower appoints the Lender as its
attorney to sign and endorse on its behalf, in handwriting or by facsimile or
mechanical signature blank forms of Bankers’ Acceptances in accordance with the
terms of such powers of attorney. The Borrower recognizes and agrees that all
Bankers’ Acceptances signed and/or endorsed on its behalf by the Lender shall
bind the Borrower as fully and effectually as if signed in the handwriting of
and duly issued by the proper signing officer of the Borrower. The Lender is
hereby authorized to issue such Bankers’ Acceptances endorsed in blank in such
Face Amounts as may be determined by the Lender provided that the aggregate
amount thereof is equal to the aggregate Face Amount of Bankers’ Acceptances
required to be accepted by the Lender. The Lender shall not be responsible or
liable for its failure to accept a Bankers’ Acceptance if the cause of such
failure is, in whole or in part, due to the failure of the Borrower to provide
duly executed and endorsed Drafts to the Lender on a timely basis nor shall the
Lender be liable for any damage, loss or other claim arising by reason of any
loss or improper use of any such instrument except loss or improper use arising
by reason of the gross negligence or willful misconduct of the Lender, its
officers, employees, agents or representatives. The Lender shall maintain a
record with respect to Bankers’ Acceptances (i) received by it from the Borrower
in blank hereunder, (ii) voided by it for any reason, (iii) accepted by it
hereunder, (iv) purchased by it hereunder, and (v) cancelled at their respective
maturities.   (c) Drafts of the Borrower to be accepted as Bankers’ Acceptances
hereunder shall be duly executed by a duly authorized officer of the Borrower.
Notwithstanding that any person whose signature appears on any Bankers’
Acceptance as a signatory for the Borrower may no longer be an authorized
signatory for the Borrower at the

 
21



--------------------------------------------------------------------------------



 



date of issuance of a Bankers’ Acceptance, such signature shall nevertheless be
valid and sufficient for all purposes as if such authority had remained in force
at the time of such issuance and any such Bankers’ Acceptance so signed shall be
binding on the Borrower.   (d) On the requested date of Advance, the Lender
agrees to purchase from the Borrower, at the face amount thereof discounted by
the BA Reference Rate, any Bankers’ Acceptance accepted by it and provide to the
Borrower, the amount of the BA Discount Proceeds in respect thereof, which
amount (for greater certainty) shall be net of the amount of the Acceptance Fee
payable by the Borrower to the Lender under Section 3.4 in respect of such
Bankers’ Acceptance.   (e) The Lender may at any time and from time to time
hold, sell, rediscount or otherwise dispose of any or all Bankers’ Acceptances
accepted and purchased by it.   (f) The Borrower waives presentment for payment
and any other defense to payment of any amounts due to the Lender in respect of
a Bankers’ Acceptance accepted by it pursuant to this Agreement which might
exist solely by reason of such Bankers’ Acceptance being held, at the maturity
thereof, by the Lender in its own right and the Borrower agrees not to claim any
days of grace if the Lender as holder sues the Borrower on any such Bankers’
Acceptance for payment of the amount payable by the Borrower thereunder.   (g)
With respect to each Bankers’ Acceptance, the Borrower, prior to the occurrence
and continuation of a Default or an Event of Default, may give irrevocable
written notice by means of an Advance Request (or such other method of
notification as may be agreed upon between the Lender and the Borrower) to the
Lender at or before 11:00 a.m. (Toronto, Ontario time) not less than two
Business Days prior to the maturity date of such Bankers’ Acceptance of the
Borrower’s intention to issue one or more Bankers’ Acceptances on such maturity
date (each a “Refunding Bankers’ Acceptance”) to provide for the payment of such
maturing Bankers’ Acceptance (it being understood that payments by the Borrower
and fundings by the Lender in respect of each maturing Bankers’ Acceptance and
each related Refunding Bankers’ Acceptance shall be made on a net basis
reflecting the difference between the Face Amount of such maturing Bankers’
Acceptance and the BA Discount Proceeds (net of the applicable Acceptance Fee)
of such Refunding Bankers’ Acceptance). Any funding on account of any maturing
Bankers’ Acceptance must be made at or before 11:00 a.m. (Toronto, Ontario time)
on the maturity date of such Bankers Acceptance. If the Borrower fails to give
such notice, then subject to satisfaction of the conditions in Section VII
hereof, the Borrower shall be irrevocably deemed to have requested and to have
been advanced a Prime Rate Loan in the Face Amount of such maturing Bankers’
Acceptance on the maturity date of such Bankers’ Acceptance from the Lender,
which Prime Rate Loan shall thereafter bear interest as such in accordance with
the provisions hereof until paid in full. Should the Borrower not be entitled to
a Prime Rate Loan at all or in an amount sufficient to fully reimburse the
Lender for the Face Amount of a matured Bankers’ Acceptance, the Face Amount of
such Bankers’ Acceptance shall constitute Reimbursement Obligations of the
Borrower to the Lender and shall bear interest in accordance with Section 3.6.  
(h) If the Lender determines in good faith, which determination shall be final,
conclusive and binding upon the Borrower, and notifies the Borrower that, by
reason of circumstances affecting the money market, there is no competitive
market for Bankers’ Acceptances, then,



  (i) the right of the Borrower to request an Advance by way of Bankers’
Acceptances shall be suspended until the Lender determines that the
circumstances causing such suspension no longer exist and the Lender so notifies
the Borrower; and     (ii) any Advance Request which is outstanding shall be
deemed to constitute a request for an Advance by way of a Prime Rate Loan.



(i) The Lender shall promptly notify the Borrower of the suspension of the
Borrower’s right to request an Advance by way of Bankers’ Acceptances and of the
termination of any such suspension.   (j) If an Event of Default shall have
occurred and then be continuing (whether or not any declaration pursuant to
Article 10 is made), the Borrower shall forthwith provide Cover to, and
thereafter shall maintain Cover with, the Lender in respect of all outstanding
Bankers’ Acceptances.

 
22



--------------------------------------------------------------------------------



 





(k) Bankers’ Acceptances accepted or purchased by the Lender under this
Agreement may, at the option of the Lender, be issued in the form of a
“depository bill” and deposited with a “clearing house”, as each such term is
defined in the Depository Bills and Notes Act (Canada).

Section 2.11    Reduction or Termination of Commitment.



(a) The Borrower shall have the right, exercisable by it at any time and from
time to time upon not less than three Business Days prior written notice to the
Lender and without penalty, but subject to the terms of this Section 2.11, to
terminate any portion of the Commitment in respect of the Credit Facility not
being used by the Borrower, provided that any such partial termination shall be
in an amount not less than the lesser of (i) Cdn. $1,000,000 and integral
multiples thereof, and (ii) the entire amount of the unused Commitment.
Notwithstanding the foregoing, the Borrower shall not be entitled to thereby
(i) reduce the Commitment of the Lender below the then Outstanding Principal
Obligations under the Credit Facility, or (ii) to prepay any outstanding BA
Advance or LIBOR Loan, unless the Borrower shall pay to the Lender all interest
accrued to the date of such prepayment on the Advances so prepaid, provide Cover
to and thereafter maintain Cover with, the Lender in respect of all outstanding
Bankers’ Acceptances related to such BA Advances and on demand pay to the Lender
any additional amounts payable pursuant to Section 11.7. No such reduction or
termination of the Commitment in respect of the Credit Facility pursuant to this
Section may be reinstated without the prior written approval of the Lender.
Concurrently with the giving of any such notice, the Borrower shall prepay the
Standby Fee that will have accrued due on the amount of the terminated portion
of the Commitment to the effective date of such termination.   (b) On the
Termination Date in respect of the Credit Facility, all Commitments in respect
of the Credit Facility shall be terminated in their entirety.

Section 2.12    Use of Proceeds.

The proceeds of the Advances shall be used by the Borrower only for Permitted
Purposes, provided that as against the Borrower and any other Person, the Lender
shall not have any responsibility as to the use of any such proceeds.

ARTICLE 3

INTEREST AND FEES

Section 3.1    Interest on Prime Rate Loans.

The Borrower shall pay interest on the outstanding principal amount of each
Prime Rate Loan outstanding under the Credit Facility from the date on which
such Prime Rate Loan was made until such outstanding principal amount shall have
been repaid in full, and both before and after maturity, default and judgment,
at a floating rate per annum equal to the Prime Rate in effect from time to time
plus the Applicable Margin in respect of Prime Rate Loans in effect from time to
time, calculated daily and compounded and payable (a) monthly in arrears on the
last Business Day of each month of each year, and (b) on the date on which such
Prime Rate Loan becomes due and payable or is converted to another Type of
Advance as contemplated by Article 2, in each case based on the actual number of
days elapsed and a year of 365 or 366 days, as the case may be.

Section 3.2    Interest on U.S. Base Rate Loans.

The Borrower shall pay interest on the outstanding principal amount of each
U.S. Base Rate Loan outstanding under the Credit Facility from the date on which
such U.S. Base Rate Loan was made until such outstanding principal amount shall
have been repaid in full, and both before and after maturity, default and
judgment, at a floating rate per annum equal to the sum of the U.S. Base Rate in
effect from time to time plus the Applicable Margin in respect of U.S. Base Rate
Loans in effect from time to time, calculated daily and compounded and payable
(a) monthly in arrears on the last Business Day of each month of each year, and
(b) on the date on which such U.S. Base Rate Loan becomes due and payable or is
converted to another Type of Advance as contemplated by Article 2, in each case
based on the actual number of days elapsed and a year of 365 or 366 days, as the
case may be.

 
23



--------------------------------------------------------------------------------



 



Section 3.3    Interest on LIBOR Loans.

The Borrower shall pay interest on the outstanding principal amount of each
LIBOR Loan outstanding under the Credit Facility from the date on which such
LIBOR Loan was made until such outstanding principal amount shall have been
repaid in full, and both before and after maturity, default and judgement, at a
rate per annum equal at all times during each LIBOR Period for such LIBOR Loan
to the sum of the LIBO Rate for such LIBOR Period plus the Applicable Margin in
respect of LIBOR Loans in effect from time to time, in each case calculated
daily and compounded and payable (a) in arrears on the last day of such LIBOR
Period unless such LIBOR Period is greater than 90 days, in which case such
interest shall be calculated daily and compounded and payable quarterly in
arrears as well as on the last day of such LIBOR Period, and (b) on the date on
which such LIBOR Loan otherwise becomes due and payable or is converted to
another Type of Advance as contemplated by Article 2, in each case based on the
actual number of days elapsed and a year of 360 days.

Section 3.4    Acceptance Fee.

The Borrower shall pay the Lender a fee equal to the Applicable Margin in
respect of BA Advances in effect from time to time of the Face Amount of each
Bankers’ Acceptance accepted or purchased by the Lender multiplied by a fraction
the numerator of which is the term to maturity of such Bankers’ Acceptance,
expressed in days, and the denominator of which is 365 (or 366 during a year of
366 days), which fee shall be paid as a condition precedent to any obligation on
the part of the Lender to accept or purchase such Bankers’ Acceptance. If at the
time of an increase in the Applicable Margin in respect of BA Advances there
exists any outstanding BA Advance, then the Borrower shall pay to the Lenders an
amount in respect of such BA Advance equal to the product obtained by
multiplying (i) the product of (A) the difference between the Applicable Margin
in respect of BA Advances in effect prior to such change in the Applicable
Margin in respect of BA Advances and the Applicable Margin in respect of BA
Advances in effect immediately after such change, and (B) the aggregate Face
Amount of the Bankers’ Acceptances in respect of such BA Advance, by (ii) the
quotient obtained by dividing (A) the number of days to maturity remaining in
respect of such BA Advance at such time, by (B) 365 days. Any payment in respect
of an outstanding BA Advance as a result of a change in the Applicable Margin in
respect of BA Advances shall be paid on the maturity date of the Bankers’
Acceptances in respect of such BA Advance.

Section 3.5    Standby Fee.

The Borrower shall pay the Lender a standby fee in respect of the Credit
Facility at the rate of 0.2% per annum (based on a year of 365 or 366 days, as
the case may be) on the Available Commitment, expressed in Canadian Dollars and
calculated on a daily basis and compounded and payable quarterly in arrears on
the last Business Day of January, April, July and October in each year and on
the Termination Date.

Section 3.6    Reimbursement Obligations.

The amount of any Reimbursement Obligation may, if the applicable conditions
precedent specified in Article 7 hereof have been satisfied, be paid with the
proceeds of Prime Rate Loans or, as provided in Section 2.10(g), by the purchase
of Refunding Bankers’ Acceptances. Pending any such repayment in full, the
Borrower shall pay to the Lender interest on any Reimbursement Obligation at the
Past Due Rate, from and including the date on which such Reimbursement
Obligations arose to the date of payment in full, calculated daily and
compounded monthly in arrears based on the number of days elapsed and a year of
365 or 366 days, as the case may be, and payable on demand, both before and
after judgement in respect thereof.

Section 3.7    Fixed Rate Option

Subject to the availability of fixed rate funds, the Borrower may, at its
option, provided that such option may be exercised only once by notice in
writing to the Lender given not more than 30 days prior to the Term Date or
during the Term Credit Period, request the Lender to fix the rate at which all,
but not less than all, of the Term Obligations shall bear interest during the
then remaining Term Credit Period, which fixed rate shall be equal to (i) the
annual rate of interest equal to the Canadian Dollar interest swap rate quoted
by the Lender for the then remaining Term Credit Period as of the later of
(A) the Term Date, and (B) any date within 30 days after the date such notice is
given to the Lender specified by the Borrower in such notice, plus
(ii) 1.375% per annum. Interest

 
24



--------------------------------------------------------------------------------



 



payable at such fixed rate shall be compounded and payable (a) monthly in
arrears on the last Business Day of each month of each year, and (b) on the date
on which such Term Obligations become due and payable, in each case based on the
actual number of days elapsed and a year of 365 or 366 days, as the case may be.
Any interest payable at such fixed rate not paid on the date it is due and
payable pursuant to this Section 3.7 shall bear interest from such date at the
Past Due Rate. Upon the exercise by the Borrower of its option pursuant to this
Section 3.7 all rights or entitlements of the Borrower to convert, in whole or
in part, any Term Obligation to any other Advance or Type of Advance under the
Credit Facility shall be permanently terminated.

Section 3.8    Yearly Rate Statements.

For the purpose of complying with the Interest Act (Canada), it is expressly
stated that:



  (a) where interest is calculated pursuant hereto at a rate based on a 365 day
period, the yearly rate or percentage of interest to which such rate is
equivalent is such rate multiplied by the actual number of days in the year (365
or 366, as the case may be) divided by 365;     (b) where interest is calculated
pursuant hereto at a rate based on a 360 day period, the yearly rate or
percentage of interest to which such rate is equivalent is such rate multiplied
by the actual number of days in the year (365 or 366, as the case may be)
divided by 360; and     (c) the rates of interest specified in this Agreement
are nominal rates and not effective rates or yields and the parties hereto
acknowledge that there is a material distinction between the nominal and
effective rates of interest, that they are capable of making the calculations
necessary to compare such rates and that the principle of deemed reinvestment of
interest shall not apply to any calculations of interest hereunder.

ARTICLE 4

REPAYMENT OF OBLIGATIONS

Section 4.1    Repayment on Maturity.

The Obligations shall become due and payable, and shall be paid in full, on the
Termination Date.

Section 4.2    Voluntary Repayment

Subject to the terms and conditions hereof, the Borrower may, without bonus or
penalty, upon prior written notice to the Lender specifying the proposed date
and aggregate principal amount of the prepayment and the Advance or Advances on
account of which such prepayment is to be applied, prepay the specified
principal amount on account of the then Outstanding Principal Obligations under
the Credit Facility, together with all accrued interest to the date of such
prepayment on the specified principal amount so prepaid and any other amounts
payable to the Lender by the Borrower hereunder in respect thereof including,
without limitation, pursuant to Section 11.7. Such notice shall be given at or
before 11:00 a.m. (Toronto, Ontario time) not less than three Business Days, in
the case of a prepayment of Cdn. $10,000,000 or more, and in any other case, not
less than one Business Day, prior to the proposed date of prepayment and, once
given, any such notice shall be irrevocable and binding upon the Borrower.
Notwithstanding the foregoing, the Borrower shall not be entitled to prepay any
outstanding BA Advance or LIBOR Loan, unless the Borrower shall pay to the
Lender all interest accrued to the date of such prepayment on the Advances so
prepaid, provide Cover to and thereafter maintain Cover with, the Lender in
respect of all outstanding Bankers’ Acceptances related to such BA Advances and
on demand pay to the Lender any additional amounts payable pursuant to
Section 11.7, nor shall the Borrower be entitled to give any such notice or to
make any such prepayment unless each partial prepayment is in an aggregate
principal amount of not less than Cdn. $1,000,000.

Section 4.3    Mandatory Repayment of Credit Facility.

Subject to the terms and conditions hereof, the Outstanding Principal
Obligations under the Credit Facility shall be repaid forthwith, upon demand by
or on behalf of the Lender, to the extent that the Outstanding Principal
Obligations under the Credit Facility exceed the then current Commitment in
respect of the Credit Facility, whether as a result of oversight or otherwise,
together with all accrued interest to the date of such repayment on the

 
25



--------------------------------------------------------------------------------



 



principal amount so repaid and any other amounts payable to the Lender by the
Borrower hereunder in respect thereof including, without limitation, pursuant to
Section 11.7, provided that any such repayment of the Outstanding Principal
Obligations in respect of any BA Advance shall be discounted for the period to
the maturity of the Bankers’ Acceptances outstanding in respect of such BA
Advance at the Canada Treasury Bill Rate for such discount calculation period in
effect on the date of such repayment.

Section 4.4    Scheduled Repayment of Obligations.

Subject to the Lender’s rights of acceleration pursuant to Article 10 and
without limiting Section 4.1:



  (a)  if the Amortization Date does not occur, the Outstanding Principal
Obligations shall be repaid by the Borrower in full on the Maturity Date; or



  (b) if the Amortization Date occurs, the Borrower shall repay Outstanding
Principal Obligations in:



  (i) two equal semi-annual payments on the first and second semi-annual
anniversaries of the Amortization Date, in an aggregate amount equal to 15% of
the aggregate Outstanding Principal Obligations as of the Amortization Date;
plus     (ii) two equal semi-annual payments on the third and fourth semi-annual
anniversaries of the Amortization Date, in an aggregate amount equal to an
additional 25% of the aggregate Outstanding Principal Obligations as of the
Amortization Date, plus     (iii) in two equal semi-annual payments on the fifth
and sixth semi-annual anniversaries of the Amortization Date, in an aggregate
amount equal to the aggregate Outstanding Principal Obligations remaining unpaid
immediately prior to such fifth semi-annual anniversary,

provided that, notwithstanding the foregoing, if the Amortization Date occurs
after the Term Date and the Maturity Date therefore occurs prior to one or more
of the semi-annual payment dates referred to above, the Outstanding Principal
Obligations remaining unpaid on the Maturity Date shall be due and payable, and
shall be repaid by the Borrower, in full on the Maturity Date.

ARTICLE 5

PAYMENTS AND ACCOUNTS

Section 5.1    Maintenance of Accounts.

The Borrower shall open in its name and maintain the Borrower’s Accounts with
the Lender at the Lender’s Branch.

Section 5.2    Payments by Borrower.

Any payment by the Borrower on account of any amount due and payable by it
hereunder, whether on account of principal, interest, fees, costs and expenses
or otherwise, shall be made by the Borrower in the currency in which such
payment is due in immediately available funds to the Lender at the Lender’s
Branch. No payment by the Borrower shall be effective until such time as it is
so paid to the Lender at the Lender’s Branch. The Borrower shall make all
payments hereunder regardless of any counterclaim, compensation or set-off
rights of the Borrower.

Section 5.3    Due Date of Payments.

Whenever any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
interest or fees, as the case may be, payable on such date, provided that if any
such extension would cause repayment of the principal of or interest on a LIBOR
Loan to be made in the next following calendar month, such payment shall be made
on the last preceding Business Day with interest payments adjusted accordingly.

 
26



--------------------------------------------------------------------------------



 



Section 5.4    Time of Payments.

All payments to be made by the Borrower to the Lender shall be paid in
immediately available funds no later than 11:00 a.m. (Toronto, Ontario time) on
the date of payment in order to obtain same day credit. Any such payment so paid
after such time on such date shall be deemed to have been paid on the next
following Business Day.

Section 5.5    Form and Amount of Payments.

All amounts due hereunder, whether for principal, interest, or otherwise, in
respect of any Advance denominated in Canadian Dollars shall be paid in full by
the Borrower in Canadian Dollars, and all amounts due hereunder, whether for
principal, interest fees or otherwise, in respect of any Advance denominated in
U.S. Dollars shall be paid in full in U.S. Dollars, and all amounts due
hereunder in respect of costs and expenses shall be paid in full by the Borrower
in the currency in which such costs or expenses were originally incurred, in any
case without set-off, withholding or deduction of any kind or nature whatsoever
unless required by law, and then subject to Section 11.8.

Section 5.6    Charging Borrower’s Accounts.

In respect of all Obligations the Borrower hereby irrevocably authorizes and
instructs the Lender to withdraw from or debit, from time to time when such
Obligations are due and payable, any account of the Borrower with the Lender for
the purpose of satisfying payment thereof. Without limiting the generality of
the foregoing, the Borrower hereby authorizes the Lender, if and to the extent
that any payment owed to the Lender by the Borrower in respect of such
Obligations is not made when due hereunder, to charge from time to time against
any or all of the Borrower’s accounts with the Lender, including without
limitation the Borrower’s Accounts, the full amount of the payment so due.

ARTICLE 6

CURRENCY AND COSTS

Section 6.1    Market Disruption and Illegality.

If the Lender determines in good faith and acting reasonably, which
determination shall be final, conclusive and binding upon the Borrower, and
notifies the Borrower that (a) by reason of circumstances affecting financial
markets inside or outside Canada or the United States, as the case may be,
deposits of U.S. Dollars are unavailable to Canadian banks generally;
(b) adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided in the definition of LIBO Rate or U.S. Base
Rate, as the case may be; (c) the making or continuation of any U.S. Base Rate
Loans or LIBOR Loans, as the case may be, has been made impracticable by the
occurrence of an event (other than a mere increase in rates payable by the
Lender to fund the Loans) which materially and adversely affects the funding of
the Credit Facility at any interest rate computed on the basis of the LIBO Rate
or the U.S. Base Rate, as the case may be; or (d) any change to the present, or
the introduction of any future, Legal Requirement or any guideline, directive,
policy, request or requirement with which it is customary for the Lender to
comply (whether or not having the force of law) of any Governmental Authority,
or in the interpretation or application thereof by any Governmental Authority,
has made it unlawful for the Lender to make, fund, or maintain or to give effect
to its obligations in respect of any Type of Advance as contemplated hereby,
then the Lender shall notify the Borrower in writing thereof and:



  (a) the right of the Borrower to select any affected Type of Advance shall be
suspended until the Lender determines in good faith that the circumstances
causing such suspension no longer exist and the Lender so notifies the Borrower;
    (b) if any affected Type of Advance is not yet outstanding, any outstanding
request for such Type of Advance shall be cancelled and the Type of Advance
requested therein shall not be made; and     (c) if any Advance is already
outstanding at any time when the right of the Borrower to select that Type of
Advance is suspended, in addition to its rights under Section 4.2, the Borrower
shall, by written notice to the Lender given within three Business Days of the
date of the notification, elect to (i) prepay within (A) seven Business Days of
the date of such written notice to the Lender such Advance (in the case of

 
27



--------------------------------------------------------------------------------



 



  Outstanding Principal Obligations in respect of any BA Advance, discounted for
the period to the maturity of the Bankers’ Acceptances outstanding in respect of
such BA Advance at the Canada Treasury Bill Rate for such discount calculation
period in effect on the date of such prepayment), but should it do so the
Borrower shall pay to the Lender all interest accrued to the date of such
prepayment on the Advances so prepaid and on demand all such amounts as are
required to compensate the Lender for (A) any Compensating Amount payable
pursuant to Section 6.2, and (B) any additional amounts payable pursuant to
Section 11.7, or (ii) convert, immediately, or in the case of a LIBOR Loan,
effective the last day of the then current LIBOR Period applicable thereto (or
on such earlier date as may be required to comply with any applicable Legal
Requirement), or in the case of a BA Advance, on the maturity date of the
outstanding Bankers’ Acceptances in respect of such BA Advance (or on such
earlier date as may be required to comply with any applicable Legal
Requirement), such outstanding Advance to another Type of Advance which the
Borrower is then entitled to select, failing which such outstanding Advance
shall be converted, at the sole discretion of the Lender, to another Type of
Advance which the Borrower is then entitled to select as of the date specified
above for conversion of such outstanding Advance by the Borrower or, if the
Borrower is not then entitled to select any other Type of Advance, the Borrower
shall immediately prepay such Advance as above provided.

If the provisions of this Section 6.1 apply or prepayment is made of any
Advance, the Lender and the Borrower shall negotiate in good faith with a view
to providing alternative funding arrangements for the Borrower in a similar
amount (or the equivalent thereof in another currency) and on similar terms to
the amount affected or prepaid to the extent reasonably practicable, provided
that such alternative funding arrangements shall not be, in the reasonable
judgment of the Lender, materially disadvantageous to the Lender.

Section 6.2    Additional Payments.

If subsequent to the date hereof (a) any change in applicable Legal Requirements
or any change in the interpretation or application thereof by any Governmental
Authority; or (b) compliance by the Lender with any guideline, direction,
request or requirement with which it is customary for the Lender to comply
(whether or not having the force of law) of any Governmental Authority shall
have the effect of:



  (a) increasing the cost to the Lender (which it would not otherwise have
incurred) of continuing to provide or maintain the Credit Facility (including,
without limitation, the costs of maintaining any reserve or special deposit or
similar requirements with respect to this Agreement, or with respect to its
obligations hereunder or thereunder), other than an increased cost resulting
from a generally applicable higher rate of tax imposed on the overall net income
or capital of the Lender;     (b) imposing on the Lender or expecting there to
be maintained by the Lender any additional reserve, special deposit or similar
requirement or any additional capital adequacy or additional capital requirement
(including, without limiting the generality of the foregoing, under any Capital
Adequacy Guideline or any other requirement which affects the Lender’s
allocation of capital resources to its obligations) in respect of the Lender’s
obligations hereunder;     (c) reducing any amount paid or payable to the Lender
under this Agreement in any amount which is material;     (d) causing the Lender
to make any payment or to forego any return, on a basis calculated by reference
to any amount received or receivable by the Lender under this Agreement; or    
(e) directly or indirectly reducing the effective return to the Lender under
this Agreement or on the Lender’s overall capital as a result of entering into
this Agreement or as a result of any of the transactions or obligations
contemplated by this Agreement (other than a reduction resulting from a
generally applicable higher rate of tax imposed on the net income or capital of
the Lender) received or receivable by the Lender under this Agreement;

the Borrower shall, subject to the terms and conditions hereof, pay such amount
(the “Compensating Amount”) as may be necessary to compensate the Lender for and
will indemnify the Lender against any such additional cost,

 
28



--------------------------------------------------------------------------------



 



reduction, payment or foregone return. The payment by the Borrower of such
Compensating Amount is not, and shall not be deemed to be or construed as, a
repayment on account of any Outstanding Principal Obligations.

The Lender shall, forthwith after the Lender becoming aware of the occurrence of
an event entitling the Lender to the payment of a Compensating Amount and the
Lender determining to claim such Compensating Amount (which determination the
Lender shall make without undue delay), give notice to the Borrower of the
Compensating Amount claimed with details of the events giving rise thereto and
shall at that time or within twenty (20) days thereafter provide to the Borrower
a certificate setting out in reasonable detail a compilation of the Compensating
Amount claimed (and where appropriate the Lender’s reasonable allocation to its
Advances hereunder of Compensating Amounts with respect to the aggregate of such
similar credits granted by the Lender affected by such event) or, if the Lender
is then unable to determine the Compensating Amount or the method of compilation
thereof an estimate of such Compensating Amount and/or the method or the basis
on which the Lender estimates the calculation will be made which estimate will
be confirmed or adjusted by the aforesaid certificate. The certificate of the
Lender with respect to the Compensating Amount shall be conclusive evidence of
the amount thereof, absent manifest error.

The Borrower shall within thirty (30) days of receipt of such notice from the
Lender pay to the Lender the Compensating Amount (or the estimated Compensating
Amount) claimed but, if the Compensating Amount claimed and paid is greater or
lesser than the Compensating Amount as finally determined, the Lender or the
Borrower, as the case may be, shall pay to the other the amount required to
adjust the payment to the Compensating Amount required to be paid. The
obligation to pay such a Compensating Amount for subsequent periods will
continue, subject as herein provided, until the earlier of the payment in full
of the Obligations owed to the Lender and the lapse or cessation of the event
giving rise to the Compensating Amount.

Section 6.3    Prepayment and Conversion.

In addition to the Borrower’s rights under Section 4.2, if any notification of a
Compensating Amount is given under Section 6.2 in respect of any Advance, then
the Borrower may, by written notice to the Lender given within thirty Business
Days next following the date of the notification, elect to prepay such Advances
(in the case of Outstanding Principal Obligations in respect of any BA Advance,
discounted for the period to the maturity of the Bankers’ Acceptances
outstanding in respect of such BA Advance at the Canada Treasury Bill Rate for
such discount calculation period in effect on the date of such prepayment) or to
convert all such Advances to any other Type of Advance, but should it do so the
Borrower shall pay to the Lender all interest accrued to the date of such
prepayment on the Advances so prepaid and on demand all such amounts as are
required to compensate the Lender for (a) any Compensating Amount payable
pursuant to Section 6.2, and (b) any additional amounts payable pursuant to
Section 11.7.

Section 6.4 Mitigation.

If the provisions of Section 6.1 become applicable or any Compensating Amount
becomes payable pursuant to Section 6.2, the Lender shall use its reasonable
efforts (subject to any legal and regulatory restrictions) to avoid the
necessity of invoking the provisions of Section 6.1 or to avoid the need for
paying, or to reduce, such additional Compensating Amount, including changing
the jurisdiction of its applicable lending office; provided that the taking of
any such action would not, in the reasonable judgment of the Lender, be
materially disadvantageous to the Lender.

Section 6.5 Mandatory Prepayment.

In the event that the provisions of Section 6.1 become applicable or any
Compensating Amount becomes payable to the Lender pursuant to Section 6.2, the
Borrower may, at its own expense and in its sole discretion terminate the
Commitment of the Lender and prepay all Outstanding Principal Obligations to the
Lender (in the case of Outstanding Principal Obligations in respect of any BA
Advance, discounted for the period to the maturity of the Bankers’ Acceptances
outstanding in respect of such BA Advance at the Canada Treasury Bill Rate for
such discount calculation period in effect on the date of such prepayment);
provided that (a) the Borrower shall have paid to the Lender (i) the Outstanding
Principal Obligations in respect of (in the case of Outstanding Principal
Obligations in respect of any BA Advance, discounted as above provided) and
interest accrued to the date of such payment on the Advances made by the Lender
hereunder, (ii) any Compensating Amount payable pursuant to Section 6.2,
(iii) any

 
29



--------------------------------------------------------------------------------



 



additional amounts payable pursuant to Section 11.7, (iv) Standby Fees accrued
to the date of suspension of all Types of Advances pursuant to Section 6.1 or
the date of such payment, whichever is earlier, and (v) all other amounts
(excluding Standby Fees) owed to the Lender hereunder, and (b) such termination
of the Commitment of the Lender and prepayment of Advances is not prohibited by
any Legal Requirement.

ARTICLE 7

CONDITIONS PRECEDENT TO LENDING

Section 7.1 Conditions Precedent to Initial Advance.

The obligation of the Lender to make its initial Advance under the Credit
Facility is subject to the Lender having received the following, each dated as
of a date satisfactory to the Lender and in form and substance reasonably
satisfactory to the Lender, provided that such condition precedent, being for
the sole benefit of the Lender, may be unilaterally waived by it in whole or in
part at any time on or before the date of the initial Advance:



  (a) certified copies of the articles and borrowing by-laws of the Borrower,
together with a related certificate of non-restriction;     (b) certified copies
of the resolutions of the board of directors of the Borrower approving and
authorizing the execution, delivery and performance of this Agreement;     (c) a
certificate of status or like certificate with respect to the Borrower issued by
the appropriate Governmental Authority of the jurisdiction of its incorporation;
    (d) a certificate of the Secretary or an Assistant Secretary of the
Borrower, certifying as to the names and true signatures of its officers
authorized to sign this Agreement and the other Loan Documents;     (e) a
certificate of a Senior Officer of the Borrower to the effect that all
representations and warranties of the Borrower set forth in Article 8 are true
in all material respects as of the initial Drawdown Date;     (f) such other
certificates and documentation relating to the Borrower or this Agreement as
separately agreed to by the Borrower and the Lender;     (g) a certificate of a
Senior Officer of the Borrower that there has been no material adverse change in
the financial condition or results of operations of the Borrower and its
Subsidiaries, taken as a whole, from the financial condition and results of
operations of the Borrower and its Subsidiaries presented in the financial
statements listed in Schedule 8.1(l); and     (h) favourable opinion of counsel
for the Borrower to and in favour of the Lender in form and substance reasonably
satisfactory to the Lender and its counsel.

Section 7.2    Conditions Precedent to Each Advance.

The obligation of the Lender to make any Advance (including the initial Advance)
under the Credit Facility is subject to the fulfilment of each of the following
conditions precedent to the reasonable satisfaction of the Lender (provided that
each such condition precedent, being for the sole benefit of the Lender, may be
unilaterally waived by it in whole or in part at any time either generally or
with respect to any particular Advance):



  (a) the Lender shall have received from the Borrower a duly completed Advance
Request in accordance with the provisions of this Agreement in that regard;    
(b) the representations and warranties set forth herein and in any other Loan
Document shall be true and correct in all material respects, both on the date of
such Advance Request and on the requested date of Advance;     (c) the Borrower
shall have observed and performed in all material respects all covenants set
forth herein and in any other Loan Document;

 
30



--------------------------------------------------------------------------------



 





  (d) no Default or Event of Default shall have occurred and be continuing or
will result from giving effect to such Advance Request;     (e) the making of
the requested Advance shall not be prohibited by any Legal Requirement.

The submission by the Borrower of an Advance Request shall be deemed to
constitute a representation and warranty by the Borrower that the conditions
precedent to the making of the Advance requested thereby set forth in this
Article 7 have been satisfied in full.

ARTICLE 8

REPRESENTATIONS AND WARRANTIES

Section 8.1    Representations and Warranties by the Borrower.

The Borrower represents and warrants to the Lender, acknowledging that the
Lender is relying thereon without independent inquiry in entering into this
Agreement and making Advances from time to time hereunder, that:



  (a)   Organization and Qualification. The Borrower is a corporation duly
incorporated and organized and validly existing and in good standing and
up-to-date in the filing of all corporate, financial and other returns under the
laws of Ontario, the jurisdiction of its incorporation, except where the failure
to file any such corporate, financial or other return does not affect the
Borrower’s good standing and would not otherwise have a Material Adverse Effect;
it is duly authorized to do business wherever the nature of its material
properties or activities requires authorization, except to the extent that a
failure to be so duly authorized would not have a Material Adverse Effect, and
it has the corporate right, power and authority and all material governmental
licences, authorizations, consents, registrations and approvals required to own
and lease its material properties and assets and to conduct the business in
which it is presently engaged, except to the extent that the lack thereof would
not have a Material Adverse Effect. The Borrower has delivered to the Lender a
complete and correct copy of the charter documents and borrowing by-laws of the
Borrower, in each case as amended to the date of such delivery, and there have
been no amendments to any such charter documents or by-laws other than as have
been disclosed to the Lender;     (b) Corporate Power. The Borrower has full
corporate right, power and authority to enter into and perform its obligations
under each of the Loan Documents and the Borrower and each Material Subsidiary
has full corporate power and authority to own and operate its properties and to
carry on its business as now conducted and as presently proposed to be
conducted;     (c) Conflict with Other Instruments. The execution and delivery
by the Borrower of the Loan Documents, the performance by the Borrower of its
obligations thereunder and hereunder (as the case may be) and compliance with
the terms, conditions and provisions thereof and hereof will not (i) contravene,
result in any breach of, or constitute a default under, or result in the
creation of any Lien in respect of any property of the Borrower or any
Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws, or any other Material
agreement or instrument to which the Borrower or any Subsidiary is bound or by
which the Borrower or any Subsidiary or any of their respective properties may
be bound or affected, (ii) conflict with or result in a breach of any of the
terms, conditions or provisions of any order, judgment, decree or ruling of any
court, arbitrator or Governmental Authority applicable to the Borrower or any
Subsidiary or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Borrower or any
Subsidiary;     (d)  Authorization, Governmental Approvals, etc. The execution
and delivery of each of the Loan Documents by the Borrower and the performance
by the Borrower of its obligations hereunder and thereunder (as the case may be)
have been duly authorized by all necessary corporate action; no consent,
approval, order, authorization, licence, exemption or designation of or by any
Governmental Authority or other Person is required in connection with the
execution, delivery and performance by the Borrower of

 
31



--------------------------------------------------------------------------------



 



  this Agreement or any of the other Loan Documents except such as have been
obtained and true copies of which have been delivered to the Lender on or prior
to the Restatement Date; and no registration, qualification, designation,
declaration or filing with any Governmental Authority is or was necessary to
enable or empower the Borrower to enter into and to perform its obligations
under the Loan Documents except such as have been made or obtained and are in
full force and effect, unamended;     (e)   Due Execution. The Loan Documents
have each been duly executed and delivered by the Borrower and each constitutes
a legal, valid and binding obligation of the Borrower enforceable in accordance
with its terms, subject to bankruptcy, insolvency, arrangement and other laws
affecting the enforcement of creditors’ rights generally (other than those
pertaining to settlements, fraudulent conveyances, assignments and preferences)
and the availability, in the discretion of a court of competent jurisdiction, of
equitable remedies;     (f)   Ranking. The Obligations rank at least pari passu
in right of payment with all other Senior Debt (actual or contingent) of the
Borrower including, without limitation, all Senior Debt of the Borrower
described in Schedule 8.1(i);

     (g)  Ownership of Property.



  (i) The Borrower and its Subsidiaries have good and sufficient title to their
respective properties that, individually or in the aggregate, are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 8.1(n) or purported to have been acquired by the Borrower
or any Subsidiary after said date (except as sold or otherwise disposed of in
the ordinary course of business), in each case free and clear of Liens
prohibited by this Agreement. All leases that, individually or in the aggregate,
are Material are valid and subsisting and are in full force and effect in all
material respects;     (ii) Except as disclosed in Schedule 8.1(g),



  (A) the Borrower and its Subsidiaries own, possess or are licensed to use all
licenses, permits, franchises, authorizations, patents, copyrights, service
marks, trademarks, trade names and domain names, or rights thereto, that,
individually or in the aggregate, are Material, without known conflict with the
rights of others;     (B) to the best knowledge of the Borrower, no product of
the Borrower infringes in any material respect any license, permit, franchise,
authorization, patent, copyright, service mark, trademark, trade name, domain
name or other right owned by any other Person; and     (C) to the best knowledge
of the Borrower, there is no Material violation by any Person of any right of
the Borrower or any of its Subsidiaries with respect to any patent, copyright,
service mark, trademark, trade name, domain name or other right owned or used by
the Borrower or any of its Subsidiaries;

     (h)  Subsidiaries.



  (i) Schedule 8.1(h) contains (except as noted therein) complete and correct
lists (A) of the Borrower’s Subsidiaries, showing, as to each Subsidiary, the
correct name thereof, the jurisdiction of its organization, the percentage of
shares of each class of its share capital or similar equity interests
outstanding owned by the Borrower and each other Subsidiary and, as of the
Restatement Date, whether such Subsidiary is a Material Subsidiary, (B) of the
Borrower’s Affiliates, other than Subsidiaries, and (C) of the Borrower’s
directors and Senior Officers;     (ii) All of the outstanding share capital or
similar equity interests of each Subsidiary shown in Schedule 8.1(h) as being
owned by the Borrower and its Subsidiaries have been validly issued, are fully
paid and nonassessable and are owned by the Borrower or another Subsidiary free
and clear of any Lien (except as otherwise disclosed in Schedule 8.1(h));

 
32



--------------------------------------------------------------------------------



 





  (iii) Each Subsidiary identified in Schedule 8.1(h) is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact;
    (iv) No Subsidiary is a party to, or otherwise subject to any legal
restriction or any agreement (other than this Agreement, the agreements listed
on Schedule 8.1(h) and customary limitations imposed by corporate law and
insurance regulatory statutes or other statutes governing the organization of
legal entities) restricting the ability of such Subsidiary to pay dividends out
of profits or make any other similar distributions of profits to the Borrower or
any of its Subsidiaries that owns any outstanding share capital or similar
equity interests of such Subsidiary;

     (i)  Debt.



  (i) Except as described therein, Schedule 8.1(i) sets forth a complete and
correct list of all outstanding Debt of the Borrower and its Subsidiaries as of
December 31, 2003 since which date there has been no Material change in the
amounts, interest rates, sinking funds, instalment payments or maturities of the
Debt of the Borrower or its Subsidiaries. Neither the Borrower nor any
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Debt of the Borrower or such
Subsidiary and no event or condition exists with respect to any Debt of the
Borrower or any Subsidiary that would permit (or that with notice or the lapse
of time, or both, would permit) one or more Persons to cause such Debt to become
due and payable before its stated maturity or before its regularly scheduled
dates of payment.     (ii) Except as disclosed in Schedule 8.1(i), neither the
Borrower nor any Subsidiary has agreed or consented to cause or permit in the
future (upon the happening of a contingency or otherwise) any of its property,
whether now owned or hereafter acquired, to be subject to a Lien not permitted
by Section 9.2(f).



  (j) Tax Matters. The Borrower and its Subsidiaries have filed all income tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not, individually or in the aggregate, Material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Borrower or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Borrower knows of no basis for any other tax or assessment that could
reasonably be expected to have a Material Adverse Effect. The charges, accruals
and reserves on the books of the Borrower and its Subsidiaries in respect of
United States and Canadian federal, state, provincial or other taxes for all
fiscal periods are adequate. The Canadian federal and provincial income tax
liabilities of the Borrower and its Subsidiaries have been determined by the
Canadian Customs and Revenue Agency and corresponding provincial taxing
authorities by the issuance of notices of assessment for all fiscal years up to
and including the fiscal year ended December 31, 2001, and the Borrower and its
Subsidiaries have paid any taxes indicated to be owing on such notices of
assessment. The United States federal income tax liabilities of the Borrower and
its Subsidiaries have been determined by the Internal Revenue Service and paid
for all fiscal years up to and including the fiscal year ended 2001.

 
33



--------------------------------------------------------------------------------



 



     (k)  Litigation and Other Proceedings.



  (i) Except as disclosed in Schedule 8.1(k), there are no actions, suits or
proceedings pending or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any Subsidiary or any property of the Borrower or any
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect;     (ii) Neither the Borrower nor
any Subsidiary is in default under any term of any agreement or instrument to
which it is a party or by which it is bound, or any order, judgment, decree or
ruling of any court, arbitrator or Governmental Authority or is in violation of
any applicable law, ordinance, rule or regulation (including, without
limitation, Environmental Laws) of any Governmental Authority, which default or
violation, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect;



  (l)   Financial Statements. The Borrower has delivered to the Lender copies of
the financial statements of the Borrower and its Subsidiaries listed on
Schedule 8.1(l). All of said financial statements (including in each case the
related schedules and notes) fairly present, in all material respects, the
consolidated financial position of the Borrower and its Subsidiaries as of the
respective dates specified in such Schedule and the consolidated results of
their operations and cash flows for the respective periods so specified and have
been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto (subject, in the case
of any interim financial statements, to normal year-end adjustments);     (m)
Disclosure. To the best of the knowledge of the Borrower, all information
supplied to the Lender by the Borrower, and its Affiliates, shareholders or
Subsidiaries (i) with respect to any and all factual matters, is true and
correct in all material respects (except as otherwise disclosed to the Lender in
writing on or before the Restatement Date), (ii) with respect to any projections
or forecasts therein and the assumptions on the basis of which such information
was prepared, is believed to be reasonable in the circumstances (except as
otherwise disclosed to the Lender in writing on or before the Restatement Date),
and (iii) with respect to any other matters being the subject of opinion, is
believed on reasonable grounds to be true and correct in all material respects
(except as otherwise disclosed to the Lender in writing on or before the
Restatement Date). There is no fact known to the Borrower as of the Restatement
Date which could reasonably be expected to have after the Restatement Date a
Material Adverse Effect which has not been fully and adequately disclosed to the
Lender prior to the Restatement Date;

     (n)  Pension Plans, Compliance with ERISA.



  (i) All Canadian pension plans of the Borrower and its Subsidiaries have been
established, operated, administered and maintained in compliance with all
applicable laws, regulations and orders applicable thereto except where the
failure to comply could not reasonably be expected to have a Material Adverse
Effect. All premiums, contributions and any other amounts required by applicable
Canadian pension plan documents or applicable laws have been paid or accrued as
required, except where the failure to pay such premiums, contributions and
amounts could not reasonably be expected to have a Material Adverse Effect;    
(ii) The Borrower and each ERISA Affiliate have operated and administered each
employee benefit plan (as defined in Section 3(3) of ERISA) in compliance with
all applicable laws except for such instances of noncompliance as have not
resulted in and could not reasonably be expected to result in a Material Adverse
Effect. Neither the Borrower nor any ERISA Affiliate has incurred any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans (as defined in Section 3 of ERISA),
and no event, transaction or condition has occurred or exists that could
reasonably be expected to result in the incurrence of any such liability by the
Borrower or any ERISA Affiliate, or in the imposition of any Lien on any of the
rights,

 
34



--------------------------------------------------------------------------------



 



  properties or assets of the Borrower or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to Section 401(a)(29) or 412 of the Code, other than such liabilities or
Liens as could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect;     (iii) The present value of the
aggregate benefit liabilities under each of the Plans (other than Multiemployer
Plans), determined as of the end of such Plan’s most recently ended plan year on
the basis of the actuarial assumptions specified for funding purposes in such
Plan’s most recent actuarial valuation report, did not exceed the aggregate
current value of the assets of such Plan allocable to such benefit liabilities
by more than $1,000,000 in the aggregate for all Plans. The term “benefit
liabilities” has the meaning specified in Section 4001 of ERISA and the terms
“current value” and “present value” have the meanings specified in Section 3 of
ERISA;     (iv) The Borrower and its ERISA Affiliates have not incurred
withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under Section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that could, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect;     (v) The expected post-retirement
benefit obligation (determined as of the last day of the Borrower’s most
recently ended fiscal year in accordance with Financial Accounting Standards
Board Statement No. 106, without regard to liabilities attributable to
continuation coverage mandated by Section 4980B of the Code) of the Borrower and
its Subsidiaries is not Material;     (vi) The execution and delivery of this
Agreement will not involve any transaction that is subject to the prohibitions
of Section 406(a) of ERISA or in connection with which a tax could be imposed
pursuant to Section 4975(c)(1)(A)-(D) of the Code for which an exemption is not
available;



  (o) Insurance. The Borrower and each of its Material Subsidiaries has in place
all insurance policies required in accordance with the provisions of this
Agreement and all policy premiums owing or payable in respect thereof have been
paid to date;     (p) Compliance with Laws. The Borrower and each of its
Subsidiaries has complied and is complying in all material respects with all
Legal Requirements applicable to its business, properties and operations in each
jurisdiction in which such corporations own any Material properties or carry on
any material portion of their respective businesses where the failure to do so
could reasonably be expected to have a Material Adverse Effect; and     (q)
Environmental Matters. Neither the Borrower nor any Subsidiary has knowledge of
any claim or has received any notice of any claim, and no proceeding has been
instituted raising any claim against the Borrower or any of its Subsidiaries or
any of their respective real properties now or formerly owned, leased or
operated by any of them or other assets, alleging any damage to the environment
or violation of any Environmental Laws, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect. Except as
otherwise disclosed to each Purchaser in writing:



  (i) neither the Borrower nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect;     (ii) neither
the Borrower nor any of its Subsidiaries has stored any Hazardous Materials on
real properties now or formerly owned, leased or operated by any of them or has
disposed of any Hazardous Materials in a manner contrary to any Environmental
Laws in each case in any manner that could reasonably be expected to result in a
Material Adverse Effect; and

 
35



--------------------------------------------------------------------------------



 





  (iii) all buildings on all real properties now owned, leased or operated by
the Borrower or any of its Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply could not reasonably be
expected to result in a Material Adverse Effect.

Section 8.2    Survival of Representations and Warranties.

The representations and warranties herein set forth or contained in any
certificates or documents delivered to the Lender pursuant hereto shall survive
the execution and delivery hereof and any Advance hereunder and any
investigation at any time made by or on behalf of the Lender. The
representations and warranties shall be deemed to be continuing and repeated by
the Borrower upon each Drawdown Date, and all references to the Restatement Date
contained in such representations and warranties shall be deemed to refer to
such Drawdown Date.

ARTICLE 9

COVENANTS OF THE BORROWER

Section 9.1    Affirmative Covenants.

From and after the Closing Date and so long as any Obligations remain
outstanding and unpaid or any Commitment of the Lender shall continue to exist,
the Borrower shall:



  (a) Payment of Obligations to Lender. Duly and punctually pay to the Lender
all amounts payable by the Borrower hereunder as and when the same become due;  
  (b) Payment of Taxes, etc. The Borrower will, and will cause each of its
Subsidiaries to, file all tax returns required to be filed in any jurisdiction
and to pay and discharge all taxes shown to be due and payable on such returns
and all other taxes, assessments, governmental charges, or levies imposed on
them or any of their properties, assets, income or franchises, to the extent
such taxes and assessments have become due and payable and before they have
become delinquent and all claims for which sums have become due and payable that
have or might become a Lien on properties or assets of the Borrower or any
Subsidiary, provided that neither the Borrower nor any Subsidiary need pay any
such tax or assessment or claims if (i) the amount, applicability or validity
thereof is contested by the Borrower or such Subsidiary on a timely basis in
good faith and in appropriate proceedings, and the Borrower or a Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Borrower or such Subsidiary or (ii) the nonpayment of all such taxes and
assessments in the aggregate could not reasonably be expected to have a Material
Adverse Effect;     (c) Maintenance of Insurance. The Borrower will, and will
cause each of its Subsidiaries to, maintain, with insurers reasonably determined
by the Borrower in good faith to be financially sound and reputable, insurance
with respect to their respective properties and businesses against such
casualties and contingencies, of such types, on such terms and in such amounts
(including deductibles, co-insurance and self-insurance, if adequate reserves
are maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated;     (d) Preservation of Corporate Existence, etc. The Borrower will at
all times preserve and keep in full force and effect its corporate existence.
Subject to Sections 9.2(g), 9.2(h) and 9.2(j), the Borrower will at all times
preserve and keep in full force and effect the corporate existence of each of
its Subsidiaries (unless merged, consolidated or amalgamated into or with the
Borrower or another Subsidiary) and all rights and franchises of the Borrower
and its Subsidiaries unless, in the good faith judgment of the Borrower, the
termination of or failure to preserve and keep in full force and effect such
corporate existence, right or franchise could not, individually or in the
aggregate, have a Material Adverse Effect;     (e) Conflict with Other
Instruments. Ensure that at all times and from time to time the execution and
delivery by it of each of the Loan Documents to which it is a party, the
performance by it of its obligations thereunder and the compliance by it with
the terms, conditions and provisions thereof will not (i) contravene, result in
any breach of, or constitute a default under, or result in the creation of any
Lien in

 
36



--------------------------------------------------------------------------------



 



  respect of any property of the Borrower or any Subsidiary under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
corporate charter or by-laws, or any other Material agreement or instrument to
which the Borrower or any Subsidiary is bound or by which the Borrower or any
Subsidiary or any of their respective properties may be bound or affected,
(ii) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority applicable to the Borrower or any Subsidiary or
(iii) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Borrower or any Subsidiary;     (f)
Enforceability. Ensure that at all times and from time to time the execution and
delivery of each of the Loan Documents by it and the performance by it of its
obligations thereunder will be, upon the execution and delivery thereof, duly
authorized by all necessary corporate action; that all consents, approvals,
orders, authorizations, licenses, exemptions or designations of or by any
Governmental Authority or other Person required in connection with the
execution, delivery and performance by it of any such documents have been
obtained; and that all registrations, qualifications, designations, declarations
or filings with any Governmental Authority necessary to enable or empower it to
enter into and to perform its obligations under any such documents have been
obtained and continue in full force and effect as required for such purpose; and
that any and all Loan Documents to which it is a party have been duly executed
and delivered by it and that each will constitute its legal, valid and binding
obligation enforceable in accordance with its terms, subject only to bankruptcy,
insolvency, arrangement and other laws affecting the enforcement of creditors’
rights generally (other than those pertaining to settlements, fraudulent
conveyances, assignments and preferences) and the availability, in the
discretion of a court of competent jurisdiction, of equitable remedies;     (g)
Compliance with Laws, etc. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;     (h) Keeping of Books. Keep, and cause each of its Material
Subsidiaries to keep, financial books and records systems in accordance with
GAAP and all applicable Legal Requirements, and in such books and records make
full and correct entries of all financial transactions, properties, liabilities,
shareholders equity, participation accounts and business of the Borrower and
each of its Material Subsidiaries in accordance with GAAP;     (i) Maintenance
of Properties, etc. The Borrower will, and will cause each of its Subsidiaries
to, maintain and keep, or cause to be maintained and kept, their respective
properties in good repair, working order and condition (other than ordinary wear
and tear), so that the business carried on in connection therewith may be
properly conducted at all times, provided that this Section shall not prevent
the Borrower or any Subsidiary from discontinuing the operation and the
maintenance of any of its properties if such discontinuance is desirable in the
conduct of its business and the Borrower has concluded that such discontinuance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect;     (j) Reporting Requirements. Furnish to the Lender:



  (i) annually, as soon as available and in any event within 120 days after the
end of each financial year:



  (A) Audited Financial Statements. The audited annual consolidated financial
statements of the Borrower and the Material Subsidiaries for such financial
year; and

 
37



--------------------------------------------------------------------------------



 





  (B) Compliance Certificate. A Compliance Certificate dated the date of
delivery thereof, with work sheets attached thereto setting forth in reasonable
detail the computations necessary to determine whether the covenants of the
Borrower pursuant to Section 9.2 shall have been complied with and whether the
Amortization Date shall have occurred;



  (ii) quarterly, as soon as available and in any event within 60 days after the
end of each financial quarter of each financial year:



  (A) Quarterly Financial Statements. The quarterly consolidated financial
statements of the Borrower and the Material Subsidiaries for such financial
quarter of each financial year; and     (B) Compliance Certificate. A Compliance
Certificate dated the date of delivery thereof, with work sheets attached
thereto setting forth in reasonable detail the computations necessary to
determine whether the covenants of the Borrower pursuant to Section 9.2 shall
have been complied with and whether the Amortization Date shall have occurred;



  (iii) promptly on reasonable demand, a Compliance Certificate dated the date
of delivery thereof, with work sheets attached thereto setting forth in
reasonable detail the computations necessary to determine whether the covenants
of the Borrower pursuant to Section 9.2 shall have been complied with and
whether the Amortization Date shall have occurred;     (iv) promptly upon
becoming aware thereof, notice of any fact or change which has had, is having or
is expected to have a Material Adverse Effect;     (v) notice of any Subsidiary
of the Borrower becoming a Material Subsidiary thereof, forthwith after becoming
aware thereof; and     (vi) such other information respecting the business and
affairs, financial or otherwise, of the Borrower or any of its Subsidiaries or
Affiliates, as the Lender may from time to time reasonably request;



  (k) Cure Defects. Promptly cure or cause to be cured, or cause its
Subsidiaries to cure or cause to be cured, any defects in the execution,
delivery, validity or enforceability of any of the Loan Documents or any of the
other agreements, instruments or documents contemplated thereby or executed
pursuant hereto or thereto and at its expense, execute and deliver or cause to
be executed and delivered all such agreements, instruments and other documents
and make all necessary filings and recordings as the Lender may consider
reasonably necessary or desirable for the foregoing purposes;     (l) Notice of
Default, etc. Notify the Lender forthwith in writing of the occurrence of a
Default, an Event of Default, and in such notice and in further notices
delivered from time to time thereafter to (and in any event forthwith in
response to any request for such a notice by) the Lender, provide the Lender
with the particulars of the steps being taken to remedy any such Default, Event
of Default;     (m) Corporate Distributions.    Subject to compliance with
applicable Legal Requirements, cause such of its Subsidiaries to declare and pay
to the Borrower or to such Subsidiary’s holding body corporate such dividends
and other Corporate Distributions as may be required to provide sufficient funds
to the Borrower to duly and punctually pay to the Lender all amounts payable by
the Borrower hereunder as and when the same become due; and     (n) Further
Assurances.    At its cost and expense, upon request of the Lender, duly execute
and deliver, or cause to be duly executed and delivered, to the Lender all such
further agreements, instruments, documents and other assurances and do and cause
to be done all such further acts and things as may be necessary or desirable in
the reasonable opinion of the Lender to carry out more effectually the
provisions and purposes of this Agreement or any of the other Loan Documents.

Section 9.2    Negative Covenants.

From and after the Closing Date and so long as any Obligations remain
outstanding and unpaid or any Commitment of the Lender shall continue to exist,
the Borrower shall not, unless required pursuant to a Legal Requirement, or, if

 
38



--------------------------------------------------------------------------------



 



not required pursuant to a Legal Requirement then without the prior written
consent of the Lender, which consent shall not be unreasonably withheld:



  (a) Consolidated Net Worth.    The Borrower will not, at any time, permit
Consolidated Net Worth to be less than the sum of (a) U.S.$200,000,000, plus
(b) an aggregate amount equal to 25% of its Consolidated Net Income (but, in
each case, only if a positive number) for each completed fiscal quarter
beginning with the fiscal quarter ended March 31, 2003.     (b) Limitation on
Consolidated Debt.    The Borrower will not, at any time, permit the
Consolidated Debt to exceed 45% of Consolidated Total Capitalization.     (c)
Limitation on Subsidiary Debt.    The Borrower will not, at any time, permit any
Subsidiary to, directly or indirectly, create, incur, assume, guarantee, have
outstanding, or otherwise become or remain directly or indirectly liable with
respect to any Debt other than:



  (i) Debt of a Subsidiary outstanding on December 31, 2003 described on
Schedule 8.1(i) and any extension, renewal or refunding thereof, provided that
(A) the principal amount thereof is not increased in connection with such
extension, renewal or refunding and (B) no Default or Event of Default shall
exist at the time of such extension, renewal or refunding;     (ii) Debt of a
Subsidiary owed to the Borrower or a Wholly-Owned Subsidiary;     (iii) Debt of
a Subsidiary outstanding at the time such Subsidiary becomes a Subsidiary,
provided that (A) such Debt shall not have been incurred in contemplation of
such Subsidiary becoming a Subsidiary and (B) immediately after such Subsidiary
becomes a Subsidiary no Default or Event of Default shall exist, and any
extension, renewal or refunding of such Debt, provided, that (x) the principal
amount thereof is not increased in connection with such extension, renewal or
refunding and (y) no Default or Event of Default shall exist at the time of such
extension, renewal or refunding; and     (iv) Debt of a Subsidiary in addition
to that otherwise permitted by the provisions of this Section 9.2(c); provided
that on the date such Subsidiary incurs or otherwise becomes liable with respect
to any such additional Debt and immediately after giving effect thereto and to
the concurrent retirement of any other Debt (A) no Default or Event of Default
shall exist, and (B) such Debt can be incurred within the applicable limitations
provided in Sections 9.2(b) and 9.2(d).



  (d) Limitation on Priority Debt.    The Borrower will not, at any time, permit
Priority Debt to exceed 10% of Consolidated Total Capitalization.     (e)
Minimum Interest Coverage Ratio.    The Borrower will not, at any time, permit
the Minimum Interest Coverage Ratio to be less than 3.0 to 1.0.     (f)
Limitation on Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly create, incur, assume or permit to exist
(upon the happening of a contingency or otherwise) any Lien on or with respect
to any property or asset (including, without limitation, any document or
instrument in respect of goods or accounts receivable) of the Borrower or any
such Subsidiary, whether now owned or held or hereafter acquired, or any income
or profits therefrom or assign or otherwise convey any right to receive income
or profits, except:



  (i) Liens for taxes, assessments or other governmental charges or levies which
are not yet due and payable or the payment of which is not at the time required
by Section 9.1(b);     (ii) statutory Liens of landlords, undetermined or
inchoate Liens and other Liens imposed by law such as Liens of carriers,
warehousemen, mechanics, materialmen and other similar Liens, in each case,
incurred in the ordinary course of business for sums not yet due and payable or
the payment of which is not at the time required by Section 9.1(b);

 
39



--------------------------------------------------------------------------------



 





  (iii) Liens (other than any Lien imposed by ERISA, the Income Tax Act
(Canada), the Pension Benefits Standards Act, 1985 (Canada) and all other
applicable Canadian Federal and provincial statutes or regulations governing
pension plans) incurred or deposits made in the ordinary course of business
(A) in connection with workers’ compensation, unemployment insurance, other
types of social security or retirement benefits or insurance regulatory
requirements or (B) to secure (or to obtain letters of credit that secure) the
performance of tenders, statutory obligations, surety bonds, appeal bonds, bids,
leases (other than Capital Leases), performance bonds, purchase, construction or
sales contracts and other similar obligations, in each case not incurred or made
in connection with the borrowing of money, the obtaining of advances or credit
or the payment of the deferred purchase price of property;     (iv) any
attachment or judgment Lien, unless the judgment it secures shall not, within
60 days after the entry thereof, have been discharged or execution thereof
stayed pending appeal, or shall not have been discharged within 60 days after
the expiration of any such stay;     (v) Liens on property or assets of a
Subsidiary securing Debt owing to the Borrower or to a Wholly-Owned Subsidiary;
    (vi) Liens existing on December 31, 2003 and described on Schedule 8.1(i);  
  (vii) leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances or minor survey
exceptions, in each case incidental to, and not interfering with, the ordinary
conduct of the business of the Borrower or any of its Subsidiaries, provided
that such Liens do not, in the aggregate, materially detract from the value of
such property;     (viii) any Lien created to secure all or any part of the
purchase price, or to secure Debt incurred or assumed to pay all or any part of
the purchase price or cost of construction, of property (or any improvement
thereon) acquired or constructed by the Borrower or a Subsidiary after the date
of the Closing, provided that



  (A) any such Lien shall extend solely to the item or items of such property
(or improvement thereon) so acquired or constructed and, if required by the
terms of the instrument originally creating such Lien, other property (or
improvement thereon) which is an improvement to or is acquired for specific use
in connection with such acquired or constructed property (or improvement
thereon) or which is real property being improved by such acquired or
constructed property (or improvement thereon),     (B) the principal amount of
the Debt secured by any such Lien shall at no time exceed an amount equal to the
lesser of (i) the cost to the Borrower or such Subsidiary of the property (or
improvement thereon) so acquired or constructed and (ii) the Fair Market Value
(as determined in good faith by one or more officers of the Borrower to whom
authority to enter into the subject transaction has been delegated by the board
of directors of the Borrower) of such property (or improvement thereon) at the
time of such acquisition or construction,



  (C) any such Lien shall be created contemporaneously with, or within 12 months
after, the acquisition or construction of such property,



  (D) the aggregate principal amount of all Debt secured by such Liens shall be
permitted by the limitation set forth in Section 9.2(b), and     (E) at the time
of the incurrence of the Debt secured by such Liens, no Default or Event of
Default shall exist;



  (ix) any Lien existing on property of a Person immediately prior to its being
consolidated with or merged into the Borrower or a Subsidiary or its becoming a
Subsidiary, or any Lien existing on any property acquired by the Borrower or any
Subsidiary at the time such property is so acquired (whether or not the Debt
secured thereby shall have been assumed), provided that (A) no such Lien shall
have been

 
40



--------------------------------------------------------------------------------



 



  created or assumed in contemplation of such consolidation or merger or such
Person’s becoming a Subsidiary or such acquisition of property, (B) each such
Lien shall extend solely to the item or items of property so acquired and, if
required by the terms of the instrument originally creating such Lien, other
property which is an improvement to or is acquired for specific use in
connection with such acquired property and (C) the aggregate amount of all Debt
secured by such Liens shall be permitted by the limitation set forth in
Section 9.2(b);     (x) any Lien renewing, extending or refunding any Lien
permitted by paragraphs (vi), (viii) or (ix) of this Section 9.2(f), provided
that (A) the principal amount of Debt secured by such Lien immediately prior to
such extension, renewal or refunding is not increased or the maturity thereof
reduced, (B) such Lien is not extended to any other property and (C) immediately
after such extension, renewal or refunding no Default or Event of Default would
exist;     (xi) reservations, conditions, limitations and exceptions contained
in or implied by statute in the original disposition from the Crown and grants
made by the Crown of interests so reserved or excepted; and     (xii) other
Liens not otherwise permitted by paragraphs (i) through (xi), inclusive, of this
Section 9.2(f), provided that the Debt secured by such Liens shall be permitted
by the limitation set forth in Sections 9.2(b) and 9.2(d) at the time that the
Lien securing such Debt is created.

Any Person that becomes a Subsidiary after the date of the Closing shall, for
all purposes of this Section 9.2(f), be deemed to have created or incurred, at
the time it becomes a Subsidiary, all outstanding Liens of such Person
immediately after it becomes a Subsidiary, and any Person extending, renewing or
refunding any Debt secured by any Lien shall be deemed to have incurred such
Lien at the time of such extension, renewal or refunding.



  (g) Merger, Consolidation, Etc. The Borrower will not, and will not permit any
of its Subsidiaries to, consolidate with or merge with any other corporation or
convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to any Person (except that a Subsidiary of
the Borrower may (x) consolidate, merge or amalgamate with, or convey, transfer
or lease substantially all of its assets in a single transaction or series of
transactions to, the Borrower or a Wholly-Owned Subsidiary of the Borrower, as
applicable, and (y) convey, transfer or lease all of its assets in compliance
with the provisions of Section 9.2(h) or 9.2(j)), provided that the foregoing
restriction does not apply to the consolidation or merger of the Borrower with,
or the conveyance, transfer or lease of substantially all of the assets of the
Borrower in a single transaction or series of transactions to, any Person so
long as:



  (i) the successor formed by such consolidation or the survivor of such merger
or the Person that acquires by conveyance, transfer or lease substantially all
of the assets of the Borrower as an entirety, as the case may be (the “Successor
Corporation”), shall be a solvent corporation organized and existing under the
laws of the United States or any State thereof (including the District of
Columbia) or Canada or any Province thereof;     (ii) if the Borrower is not the
Successor Corporation, (A) the Successor Corporation shall have executed and
delivered to the Lender its assumption of the due and punctual performance and
observance of each covenant and condition of this Agreement (pursuant to such
agreements and instruments as shall be reasonably satisfactory to the Lender)
and (B) the Successor Corporation shall have caused to be delivered to the
Lender an opinion of counsel of United States or Canadian national standing (and
not an employee of the Borrower) or other counsel reasonably satisfactory to the
Lender, to the effect that all agreements or instruments effecting such
assumption are enforceable in accordance with their terms and comply with the
terms hereof; and     (iii) immediately after giving effect to such transaction,
no Default or Event of Default would exist.

No such conveyance, transfer or lease of substantially all of the assets of the
Borrower shall have the effect of releasing the Borrower or any Successor
Corporation from its liability under this Agreement.

 
41



--------------------------------------------------------------------------------



 





  (h) Sale of Assets, Etc. Except as permitted under Section 9.2(g),
Section 9.2(i) and Section 9.2(j), the Borrower will not, and will not permit
any of its Subsidiaries to, make any Asset Disposition unless:



  (i) in the good faith opinion of the Borrower, the Asset Disposition is in
exchange for consideration having a Fair Market Value at least equal to that of
the property exchanged and is in the best interest of the Borrower or such
Subsidiary;     (ii) immediately after giving effect to the Asset Disposition,
no Default or Event of Default would exist; and     (iii) subject to the
following paragraph, immediately after giving effect to the Asset Disposition
the Disposition Value of all property that was the subject of any Asset
Disposition occurring in the immediately preceding period of 12 consecutive
months would not exceed 15% of Consolidated Total Assets as of the end of the
then most recently ended fiscal quarter of the Borrower.

If the Net Proceeds Amount for any Transfer is applied to a Debt Prepayment
Application or a Property Reinvestment Application, in either case, within
12 months after such Transfer, then such Transfer, only for the purpose of
determining compliance with subsection (iii) of this Section 9.2(h) as of a date
on or after the Net Proceeds Amount is so applied, shall be deemed not to be an
Asset Disposition.



  (i)   Sale-and-Leasebacks. The Borrower will not, and will not permit any
Subsidiary to, enter into any Sale-and-Leaseback Transaction with respect to any
property more than 180 days following the acquisition or occupancy of such
property by the Borrower or such Subsidiary, whichever is later, unless:



  (i) the term of the lease in respect of such Sale-and-Leaseback Transaction,
including all renewal terms, shall not exceed three years;     (ii) such
Sale-and-Leaseback Transaction constitutes a sale by a Subsidiary to the
Borrower or by the Borrower to a Wholly-Owned Subsidiary;     (iii) the Net
Proceeds Amount received by the Borrower or such Subsidiary in respect of such
Sale-and-Leaseback Transaction is applied within 12 months of the consummation
thereof to a Debt Prepayment Application or a Property Reinvestment
Application; or     (iv) immediately after giving effect thereto, the aggregate
amount of Priority Debt does not exceed 10% of Consolidated Total Capitalization
determined at such time and no Default or Event of Default would exist.



  (j)   Disposal of Ownership of a Subsidiary. The Borrower will not, and will
not permit any of its Subsidiaries to, sell or otherwise dispose of any
Subsidiary Shares, nor will the Borrower permit any such Subsidiary to issue,
sell or otherwise dispose of any shares of its own share capital, provided that
the foregoing restrictions do not apply to:



  (i) the issue of directors’ qualifying shares by any such Subsidiary;     (ii)
any such Transfer of Subsidiary Shares constituting a Transfer described in
clause (a) of the definition of “Asset Disposition”; and     (iii) the Transfer
of the Subsidiary Shares of a Subsidiary of the Borrower owned by the Borrower
and its other Subsidiaries; provided that such Transfer satisfies the
requirements of Section 9.2(h).



  (k)   Nature of Business. The Borrower will not, and will not permit any of
its Subsidiaries to, engage in any business if, as a result, the general nature
of the business in which the Borrower and its Subsidiaries, taken as a whole,
would then be engaged would be substantially changed from the general nature of
the business in which the Borrower and its Subsidiaries, taken as a whole, are
engaged on the date of the Restatement Date as described in the information
supplied to the Lender and referred to in Section 8.1(m).

 
42



--------------------------------------------------------------------------------



 





  (l)   Transactions with Affiliates. The Borrower will not, and will not permit
any Subsidiary to, enter into directly or indirectly any Material transaction or
Material group of related transactions (including, without limitation, the
purchase, lease, sale or exchange of properties of any kind or the rendering of
any service) with any Affiliate (other than the Borrower or another Subsidiary),
except in the ordinary course and pursuant to the reasonable requirements of the
Borrower’s or such Subsidiary’s business and upon fair and reasonable terms no
less favourable to the Borrower or such Subsidiary than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate.     (m) 
Hostile Aquisition. Engage in, or permit any of its Subsidiaries to engage in,
any Hostile Acquisition, whether alone or in concert with any other Person or
Persons;     (n)   Prohibition on Restrictions. Create or permit any of its
Material Subsidiaries to, create or otherwise cause or suffer to exist any
Encumbrance or restriction which prohibits or otherwise restricts in any
material respect:



  (i) the ability of any such Subsidiary to (A) pay dividends or make other
distributions or pay any Debt owed to the Borrower or any such Subsidiary,
(B) make any other Corporate Distribution to the Borrower or any such Subsidiary
or (C) transfer any of its properties or assets to the Borrower or any such
Subsidiary; or     (ii) the ability of the Borrower or any such Subsidiary to
create, incur, assume or suffer to exist any Encumbrance upon its property or
assets to secure the Obligations,

other than prohibitions or restrictions existing under or by reason of (A) this
Agreement and the Loan Documents, (B) Legal Requirements, (C) customary
non-assignment provisions entered into in the ordinary course of business and
consistent with past practices, and (D) Liens permitted pursuant to
Section 9.2(f) and any documents or instruments governing the terms of any Debt
secured by any such Liens permitted pursuant to Section 9.2(f), provided that
such prohibitions or restrictions apply only to the assets subject to such Liens
permitted pursuant to Section 9.2(f); or



  (o)  Financial Year. Change its fiscal year, or permit any of its Material
Subsidiaries to change their respective fiscal years to other than December 31
or to have a fiscal year that does not end on December 31 of each calendar year.

ARTICLE 10

ACCELERATION

Section 10.1    Events of Default.

If any one or more of the following events (each an “Event of Default”) shall
occur and be continuing then the Lender may, (i) terminate the Lender’s
obligations to make any further Advance under the Credit Facility, and (ii) (at
the same time or at any time after such termination) declare the Obligations to
be immediately due and payable, provided that should any Event of Default
specified in Sections 10.1(e), 10.1(f), 10.1(g) or 10.1(h) occur then the
Obligations shall, to the extent permitted by applicable law, be and become
immediately due and payable without any declaration or other act on the part of
the Lender:



  (a) the Borrower makes default in the payment on the due date thereof of any
amount payable by it hereunder on account of the Outstanding Principal
Obligations under the Credit Facility;     (b) the Borrower makes default in the
payment when due of any amount payable by it hereunder on account of interest,
fees, costs, expenses or other amounts payable by it hereunder, and such default
shall continue for three Business Days after notice of such default being given
to the Borrower by the Lender;     (c) the Borrower fails to perform any
covenant, agreement or undertaking under this Agreement other than those
referred to in paragraphs (a) and (b) of this Section 10.1 or in any other Loan
Document, provided that if such failure is capable of being remedied or cured
within a ten day period, the Borrower, subject to

 
43



--------------------------------------------------------------------------------



 



  the other provisions of this Section 10.1, shall have a period of ten Business
Days after the earlier of the Borrower becoming aware of such default and notice
of such default being given to the Borrower by the Lender within which to remedy
or cure such failure;     (d) any representation or warranty made by the
Borrower in this Agreement or in any other Loan Document is incorrect in any
material respect when made (or when deemed to be made hereunder or thereunder),
provided that, notwithstanding any lack of correctness of any such
representation or warranty as so stated as at such time, if the subject matter
of such representation and warranty is capable of being remedied or cured within
a period of ten Business Days such that it would be true if so stated at such
later time, the Borrower, subject to the other provisions of this Section 10.1,
shall have a period of ten Business Days after the earlier of receipt of written
notice from the Lender specifying the representation or warranty concerned and
the Borrower otherwise becoming aware that such representation or warranty is
incorrect in any material respect, within which to remedy or cure such lack of
correctness;     (e) the Borrower or any of its Material Subsidiaries ceases or
threatens to cease to carry on business or becomes insolvent or bankrupt or
ceases paying its debts generally as they fall due, other than any such debts
which are contested in good faith and by appropriate proceedings and for which
adequate provision has been made to the Lender’ sole satisfaction, or the
Borrower or any of its Material Subsidiaries commits any act of bankruptcy or
makes an assignment for the benefit of creditors or otherwise acknowledges its
insolvency, or a trustee, receiver, receiver and manager, liquidator, agent or
similar official is appointed for the Borrower or any of its Material
Subsidiaries or for any material part of its properties with the consent of or
without contest by the Borrower or such Material Subsidiaries upon receipt of
notice of such appointment or action or proceeding to effect such appointment;  
  (f) without limiting the generality of paragraph (e) of this Section 10.1, any
Governmental Authority shall take control of the Borrower or any of its Material
Subsidiaries, or shall take control of the properties of any such Person or any
Material properties;     (g) any proceeding is instituted by the Borrower or any
of its Material Subsidiaries, any order is made or any resolution is passed for
the winding-up of the Borrower or any of its Material Subsidiaries;     (h) any
petition shall be filed or other action or proceeding shall be commenced,
whether judicial, quasi-judicial or administrative in nature or by or in respect
of the Borrower or any of its Material Subsidiaries, to adjudge the Borrower or
any of its Material Subsidiaries insolvent or a bankrupt, or to give notice of,
consider or approve any proposal, reorganization, compromise, moratorium or
arrangement with all or any of the creditors of the Borrower or any of its
Material Subsidiaries, or to appoint a trustee, receiver, receiver and manager,
liquidator, agent or similar official of the Borrower or any of its Material
Subsidiaries or any of its properties or any Material properties, or to wind-up,
dissolve or otherwise liquidate the Borrower or any of its Material
Subsidiaries, provided that, if the Borrower or any of its Material Subsidiaries
shall be contesting such petition, action or proceeding in good faith and by
appropriate proceedings based, in the Lender’s sole opinion, on reasonable and
substantial grounds, the Borrower and each of its Material Subsidiaries, subject
to the other provisions of this Section 10.1, shall have a period of forty-five
days after the date of the filing or commencement of such petition, action or
proceeding within which to obtain or procure an abandonment, dismissal,
withdrawal, quashing or permanent stay of such petition, action or proceeding;  
  (i) a final judgment or judgments or any execution, sequestration or any other
process of any court, any work order or any distress or analogous process for
the payment of money resulting in liability (exclusive of amounts fully covered
by valid and collectible insurance in respect thereof), aggregating in excess of
U.S. $5,000,000 are rendered or become enforceable against one or more of the
Borrower and its Subsidiaries and which judgments are not, within 60 days after
entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within 60 days after the expiration of such stay;     (j) (i) the
Borrower or any Subsidiary is in default (as principal or as guarantor or other
surety) in the payment of any principal of or premium or make-whole amount or
interest on any Debt that is

 
44



--------------------------------------------------------------------------------



 



  outstanding in an aggregate principal amount of at least U.S. $5,000,000
beyond any period of grace provided with respect thereto, or (ii) the Borrower
or any Subsidiary is in default in the performance of or compliance with any
term of any evidence of any Debt in an aggregate outstanding principal amount of
at least U.S. $5,000,000 or of any mortgage, indenture or other agreement
relating thereto or any other condition exists, and as a consequence of such
default or condition such Debt has become, or has been declared, due and payable
before its stated maturity or before its regularly scheduled dates of payment
and such declaration has not been annulled or rescinded, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Debt to convert such Debt
into equity interests), the Borrower or any Subsidiary has become obligated to
purchase or repay Debt before its regular maturity or before its regularly
scheduled dates of payment in an aggregate outstanding principal amount of at
least U.S. $5,000,000;     (k) if (i) any Plan shall fail to satisfy the minimum
funding standards of ERISA or the Code for any plan year or part thereof or a
waiver of such standards or extension of any amortization period is sought or
granted under Section 412 of the Code, (ii) a notice of intent to terminate any
Plan shall have been or is reasonably expected to be filed with the PBGC or the
PBGC shall have instituted proceedings under ERISA Section 4042 to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified the
Borrower or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) the aggregate “amount of unfunded benefit liabilities”
(within the meaning of Section 4001(a)(18) of ERISA) under all Plans, determined
in accordance with Title IV of ERISA, shall exceed U.S. $5,000,000, (iv) the
Borrower or any ERISA Affiliate shall have incurred or is reasonably expected to
incur any liability pursuant to Title I or IV of ERISA or the penalty or excise
tax provisions of the Code relating to employee benefit plans, (v) the Borrower
or any ERISA Affiliate withdraws from any Multiemployer Plan or (vi) the
Borrower or any ERISA Affiliate establishes or amends any employee welfare
benefit plan that provides post-employment welfare benefits in a manner that
would increase the liability of the Borrower or any ERISA Affiliate thereunder;
and any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect;     (l) the Lender’s rights and
entitlement to be paid the Obligations hereunder shall cease to rank at least
pari passu in right of payment with all other Senior Debt (actual or contingent)
of the Borrower including, without limitation, all Senior Debt of the Borrower
described in Schedule 8.1(i);     (m) a Material Adverse Effect shall occur;    
(n) there is any adverse qualification to any of the financial statements of the
Borrower or any of its Material Subsidiaries by their respective auditors; or  
  (o) this Agreement shall cease to be in full force and effect and to
constitute a legal, valid and binding obligation of any of the parties signatory
thereto enforceable against such parties in accordance with its terms, subject
to bankruptcy, insolvency, arrangement and other laws affecting the enforcement
of creditors’ rights generally (other than those pertaining to settlements,
fraudulent conveyances, assignments and preferences) and the availability, in
the discretion of a court of competent jurisdiction, of equitable remedies.

Section 10.2    Remedies Upon Default.

Upon the occurrence of an Event of Default and acceleration of the maturity of
the Obligations owed to the Lender hereunder, the Lender may commence such
litigation or proceedings as it may deem expedient, all without any additional
notice, presentation, demand, protest, notice of dishonour, including entering
into of possession of any of the property or assets of the Borrower, or any
other action, notice of all of which the Borrower hereby expressly waives. For
greater certainty, and subject to any curative provisions specified herein, the
Borrower will be considered to be in default of its obligations hereunder by the
mere lapse of time provided herein for performing such obligations, without any
requirement of further notice or other act of the Lender unless a notice is
specifically required under this Agreement. The rights and remedies of the
Lender hereunder are cumulative and are in addition

 
45



--------------------------------------------------------------------------------



 



to and not in substitution for any other rights or remedies provided by law.
Nothing contained herein or in any Loan Documents now or hereafter held by the
Lender with respect to the Obligations of the Borrower to the Lender, or any
part thereof, nor any act or omission of the Lender with respect to such Loan
Documents, shall in any way prejudice or affect the rights, remedies and powers
of the Lender with respect to any other such Loan Documents.

Section 10.3    Right of Set-Off.

Upon the occurrence of an Event of Default and the acceleration of the maturity
of the Obligations owed to the Lender hereunder, the Lender is hereby authorized
by the Borrower at any time and from time to time and shall to the fullest
extent permitted by law, set off, appropriate and apply any and all deposits
(general or special, time or demand, matured or unmatured, provisional or final)
at any time held and other Debt at any time owing to or for the credit or the
account of the Borrower against any and all of the Obligations of the Borrower
now or hereafter existing hereunder. The Lender shall promptly notify the
Borrower in advance of any such set-off and application made by the Lender,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Lender under this Section 10.3
are in addition to all other rights and remedies (including, without limitation,
other rights of set-off) which the Lender may have.

Section 10.4    Currency Conversion After Maturity.

At any time following the occurrence of an Event of Default and the acceleration
of the maturity of the Obligations owed to the Lender hereunder, the Lender
shall be entitled to convert, with two (2) Business Days’ prior notice to the
Borrower, any and all then unpaid and outstanding LIBOR Loans or U.S. Base Rate
Loans or any of them to Prime Rate Loans. Any such conversion shall be
calculated so that the resulting Prime Rate Loans shall be the Canadian Dollar
Equivalent on the date of conversion of the amount of United States Dollars so
converted. Any accrued and unpaid interest denominated in United States Dollars
at the time of any such conversion shall be similarly converted to Canadian
Dollars, and such Prime Rate Loans and accrued and unpaid interest thereon shall
thereafter bear interest in accordance with Section 3.1.



Section 10.5 Judgment Currency.

The obligation of the Borrower to make payments on any Obligations to the Lender
hereunder in any currency (the “first currency”) shall not be discharged or
satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any other currency (the “second currency”) except to the extent
to which such tender or recovery shall result in the effective receipt by the
Lender of the full amount of the first currency payable, and accordingly the
primary obligation of the Borrower shall be enforceable as an alternative or
additional cause of action for the purpose of recovery in the second currency of
the amount (if any) by which such effective receipt shall fall short of the full
amount of the first currency payable and shall not be affected by a judgment
being obtained for any other sum due hereunder.

ARTICLE 11

GENERAL



Section 11.1     Evidence of Debt.

The Obligations of the Borrower hereunder, in respect of or in connection with
the Advances under the Credit Facility made from time to time by the Lender or
otherwise, shall, absent manifest error, be conclusively evidenced by the
records of the Lender.

Section 11.2    Additional Expenses.

If during the continuation of an Event of Default the Borrower should fail to
observe or perform any covenant or agreement to be observed or performed by the
Borrower hereunder the Lender may but shall not be obliged to perform or cause
to be performed the same for which purpose the Borrower hereby appoints the
Lender to be the lawful attorney of the Borrower, and all reasonable expenses
incurred or payments made by the Lender in so doing shall be paid by the
Borrower to the Lender forthwith upon demand and any such unpaid amount shall
bear interest, both before and after judgment, at the Past Due Rate, calculated
daily and compounded monthly in arrears and

 
46



--------------------------------------------------------------------------------



 



payable on demand, and the Borrower hereby indemnifies the Lender against any
loss incurred by the Lender in that regard.

Section 11.3    Invalidity of any Provisions.

Any provision of this Agreement or any of the other Loan Documents which is
prohibited by the laws of any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition without invalidating the remaining
terms and provisions hereof or thereof and no such invalidity shall affect the
obligation of the Borrower to pay the Obligations in full. The rate of interest
chargeable or collectable on overdue instalments of interest shall not exceed
the maximum rate permitted by applicable law.

Section 11.4    Amendments, Waivers, etc.

No amendment, modification or waiver of any provision of, and no waiver of the
strict observance, performance or compliance by the Borrower with any term,
covenant, condition or agreement contained in this Agreement and no indulgence
granted by the Lender or consent to any departure by the Borrower therefrom,
shall in any event be effective unless it shall be in writing and signed by the
Lender (and the Borrower in the case of amendments or modifications or waivers
by the Borrower), and then such amendment, modification, waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which it is given. Notwithstanding the foregoing, no failure to exercise and no
delay in exercising any right, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege under this Agreement preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
remedies herein provided are cumulative and not exclusive of any other rights or
remedies available at or provided by law.

Section 11.5    Notices, etc.

All notices and other communications provided for hereunder shall, except as
otherwise permitted hereunder, be in writing personally delivered by messenger
or courier or facsimile or telecopy transmission, if



  (a) to the Borrower, to it at:



  Hub International Limited   214 King Street West   Suite 314   Toronto,
Ontario   M5H 3S6     Telecopy:                        (416) 593-8717

  for the attention of:  W. Kirk James

  Vice President and General Counsel



  (b)    to the Lender, to it at:



  Bank of Montreal   4th Floor   1 First Canadian Place   Toronto, Ontario   M5X
1A1     Telecopy:                        (416)-359-7966

  for the attention of:  Vice President,

  Loan Products Group

or to such other address or facsimile or telecopy number as any party hereto may
from time to time designate to the other parties hereto in such manner. All such
notices and communications shall be effective, and deemed to be received by the
intended recipient, on the date delivered or transmitted, if delivered or
transmitted before 3:00 p.m. (Toronto, Ontario time) on a Business Day, or, in
any other case, on the first Business Day following the date delivered or
transmitted.

 
47



--------------------------------------------------------------------------------



 



Section 11.6    Costs and Expenses.

The Borrower shall pay to the Lender, on demand all reasonable out of pocket
costs and expenses (including, without limitation, all reasonable legal fees and
disbursements) incurred by the Lender in connection with this Agreement, the
other Loan Documents and the Credit Facility including, without limitation,
(a) the negotiation, preparation, execution, delivery and interpretation, both
prior and subsequent to the Closing Date, of this Agreement and the other Loan
Documents or any agreement or instrument contemplated hereby or thereby; (b) the
performance by the Lender of its obligations and duties under this Agreement and
the other Loan Documents; (c) advice of counsel with respect to the
interpretation of the Credit Facility, the Loan Documents or any transaction
contemplated thereunder; (d) the enforcement of any of the Loan Documents or the
enforcement or preservation of rights under and the refinancing, renegotiation
or restructuring of the Credit Facility under this Agreement or the other Loan
Documents or the bringing of any action, suit or proceeding with respect to the
enforcement of any of the Loan Documents or any such right or seeking any remedy
which may be available to the Lender at law or in equity; and (e) any
amendments, waivers or consents requested by the Borrower pursuant to the
provisions hereof or any other Loan Document. The Borrower shall supply all
statements, reports, certificates, opinions, appraisals and other documents or
information required to be furnished to the Lender pursuant to this Agreement
without cost to the Lender.

Section 11.7    Indemnification.



(a) The Borrower agrees to indemnify the Lender and its directors, officers and
employees from and against any and all Claims and Losses of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the Lender
or the directors, officers or employees of the Lender, arising by reason of any
action (including any action referred to herein) or inaction or omission to do
any act legally required of the Borrower pursuant to the Loan Documents.   (b)
The Borrower shall pay to the Lender on demand any amounts required to
compensate the Lender for any Loss suffered or incurred by the Lender as a
result of (i) any payment being made (due to acceleration of the maturity of any
Advance pursuant to Article 10, a mandatory or optional prepayment of principal
or otherwise) in respect of any Bankers’ Acceptance other than on the maturity
date of such Bankers’ Acceptance or in respect of a LIBOR Loan other than on the
last day of the related LIBOR Period; (ii) the failure of the Borrower to give
any notice in the manner and at the times required by this Agreement; (iii) the
failure of the Borrower to effect an Advance in the manner and at the time
specified in any Advance Request; or (iv) the failure of the Borrower to make a
payment or a mandatory repayment in the manner at the time specified in this
Agreement or any notice given by the Borrower to the Lender in accordance with
this Agreement. A certificate as to the amount of any such Loss, providing
reasonable detail of the calculation of such Loss and submitted in good faith by
the Lender to the Borrower shall be conclusive and binding for all purposes,
absent manifest error.   (c) The provisions of this Section 11.7 shall survive
the termination of this Agreement and the repayment of all Obligations. The
Borrower acknowledges that neither its obligation to indemnify, nor any actual
indemnification by it, of the Lender or any other indemnified party hereunder in
respect of such Person’s Losses for the legal fees and expenses of such Person’s
counsel shall in any way affect the confidentiality or privilege relating to any
information communicated by such Person to its counsel.

Section 11.8    Taxes.



(a) Any and all payments to the Lender by the Borrower hereunder (or under any
of the other Loan Documents) shall be made free and clear of and without
deduction or withholding for any and all present and future Taxes, imposed by
any Governmental Authority including, without limitation, any Taxes which arise
from the execution, delivery or registration of, or otherwise with respect to,
this Agreement or any of the other Loan Documents, unless such Taxes are
required by law or the administration thereof to be deducted or withheld. If the
Borrower shall be required by law or the administration thereof to deduct or
withhold any such Taxes from or in respect of any amount payable hereunder,
(i) the amount payable shall be increased as may be necessary so that after
making all required deductions or withholdings (including deductions or
withholdings applicable to

 
48



--------------------------------------------------------------------------------



 



additional amounts paid under this paragraph), the Lender receives an amount
equal to the amount it would have received if no such deduction or withholding
had been made; (ii) the Borrower shall make such deductions or withholdings; and
(iii) the Borrower shall pay forthwith the full amount deducted or withheld to
the relevant taxation or other authority in accordance with applicable law.  
(b) The Borrower agrees to indemnify the Lender for the full amount of Taxes not
deducted or withheld and paid by the Borrower in accordance with Section 11.8
(a) to the relevant taxation or other authority and any Taxes imposed by any
jurisdiction on amounts payable by the Borrower under this Section 11.8, paid by
the Lender and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto, whether or not any such Taxes were
correctly or legally asserted. Payment under this indemnification shall be made
within fifteen days from the date the Lender makes written demand therefor. A
certificate as to the amount of such Taxes, providing reasonable details of the
calculation thereof, and evidence of payment thereof submitted to the Borrower
by the Lender shall be conclusive evidence of the amount due from the Borrower
to the Lender absent manifest error.   (c) The Borrower shall furnish to the
Lender the original or a certified copy of a receipt evidencing any payment of
Taxes made by the Borrower, as soon as such receipt becomes available.   (d) If
the provisions of Section 11.8(a) or 11.8(b) require the Borrower to deduct or
withhold and pay Taxes to any relevant taxation or other authority or to pay any
additional amounts thereunder, the Lender shall use its reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
avoid the necessity of invoking such provisions of this Section 11.8, or to
reduce the amounts payable thereunder, including changing the jurisdiction of
its applicable lending office; provided that the taking of any such action would
not, in the reasonable judgment of the Lender, be disadvantageous to the Lender.
  (e) The provisions of this Section 11.8 shall survive the termination of this
Agreement and the repayment of all Obligations.

Section 11.9    Calculations.

Except as otherwise provided herein, the financial statements and returns to be
furnished to the Lender pursuant to this Agreement shall be made and prepared in
accordance with GAAP consistently applied throughout the periods involved
(except as set forth in the notes thereto or as otherwise disclosed in writing
by the Borrower to the Lender).

Section 11.10    Assignments and Participations.



(a) The Borrower shall not be entitled to assign its rights and obligations
hereunder or any interest herein without the prior consent of the Lender.



  (b) Subject to the provisions of this Agreement, the Lender may grant
participations to one or more Persons in or respect of all or any part of the
Lender’s Commitment and the Obligations owed to the Lender, but in any such
event the participant shall not have any rights under this Agreement or the
other Loan Documents in respect of its participation and shall only have, as
against the Lender, those rights and remedies in respect of such participation
as are set forth in the agreement or agreements made between the Lender and such
participant relating thereto.     (c) The Lender may at any time, subject, prior
to the occurrence of an Event of Default and other than in respect to an
assignment by a Lender to one of its Affiliates, to the consent of the Borrower
(such consent not to be unreasonably withheld or delayed), assign all or part of
the Lender’s Commitment and the Obligations then owed to the Lender to one or
more Persons (each of which is hereinafter in this Section called the “Assignee
Lender”) in consideration of the agreement of each such Assignee Lender to
advance or hold that percentage of the Lender’s Commitment or Obligations owed
to the Lender as corresponds with the percentage thereof so assigned to such
Assignee (hereinafter called the “Assignee Lender’s Commitment” and the
“Assignee Lender’s Commitment Percentage”, respectively).

 
49



--------------------------------------------------------------------------------



 





  (d) If the Lender proposes to make any such assignment to a potential Assignee
Lender, the Lender shall provide to the Borrower or procure the provision to the
Borrower of any material information about such potential Assignee Lender which
is generally available in order to assist the Borrower in complying with any
applicable laws, treaties and regulations relating to the lending by such
potential Assignee Lender and to determine whether to give any required consent
by the Borrower under clause (c) above.     (e) If the Lender assigns all or any
part of its Commitment hereunder to an Assignee Lender as provided above, all
references in this Agreement to the Lender shall thereafter be construed as
references to the Lender and such Assignee Lender to the extent of their
respective Commitments and, if such Assignee Lender is not an Affiliate of the
Lender the Borrower shall thereafter look only to such Assignee Lender (and not
to the Lender) in respect of that proportion of such Lender’s Commitment as
corresponds to such Assignee Lenders’ Commitment therein and accordingly the
Lender’s obligation to provide Advances in accordance with its Commitment
hereunder shall be reduced correspondingly and such Assignee Lender shall assume
a Commitment equivalent to such reduction in the Lender’s Commitment.     (f)
The Lender may disclose to a potential participant or potential Assignee Lender
(provided that such potential participant or Assignee Lender has been approved
by the Borrower, such approval not to be unreasonably withheld) such information
concerning or pertaining to the Obligations of the Borrower and its Subsidiaries
as is known to the Lender, and may in addition express to any such Person any
opinion it may have with respect to any matter, provided such potential
participant or potential Assignee Lender covenants in favour of the Borrower and
the Lender to only use such information in connection with its evaluation as to
whether to take any such participation or assignment and, should it do so, in
connection therewith, and to maintain the confidential nature of all such
information.

Section 11.11    Governing Law.

This Agreement shall be governed by, and construed in accordance with, the laws
of the Province of Ontario and the laws of Canada applicable therein.

Section 11.12    Consent to Jurisdiction.

The Borrower hereby irrevocably submits to the non-exclusive jurisdiction of the
Courts of the Province of Ontario in respect of any action, suit or proceeding
arising out of or relating to this Agreement and the other Loan Documents and
the Credit Facility hereby extended and hereby irrevocably agrees that all
Claims in respect of any such action, suit or proceeding may be heard and
determined in any such Ontario Court. The Borrower hereby irrevocably waives, to
the fullest extent it and they may effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding. The Borrower
agrees that a final judgment in any such suit, action or proceeding shall be
conclusive and may be enforced in another jurisdiction by suit on the judgment
or in any other manner provided by law. Nothing in this Section 11.12 shall
affect the right of the Lender to bring any suit, action or proceeding against
the Borrower or its assets in the courts of any other jurisdiction.

Section 11.13    Binding Effect.

This Agreement shall be binding upon and enure to the benefit of the parties
hereto and their respective successors and permitted assigns.

Section 11.14    Interest Savings Clause.

Nothing contained in this Agreement or in any promissory notes made by the
Borrower to the Lender or in any of the other Loan Documents shall be construed
to permit the Lender to receive at any time interest, fees or other charges in
excess of the amounts which the Lender is legally entitled to charge and receive
under any law to which such interest, fees or charges are subject. In no
contingency or event whatsoever shall the compensation payable to the Lender by
the Borrower, howsoever characterized or computed, hereunder or under any other
agreement or instrument evidencing or relating to the Obligations of the
Borrower to the Lender hereunder, exceed the highest rate permissible under any
law to which such compensation is subject. There is no intention that the Lender
shall contract for, charge or receive compensation in excess of the highest
lawful rate, and, in the event it should be determined that any excess has been
charged or received, then, ipso facto, such rate shall be reduced to the highest

 
50



--------------------------------------------------------------------------------



 



lawful rate so that no amounts shall be charged which are in excess thereof; and
the Lender shall apply such excess against the Obligations of the Borrower to
the Lender then outstanding and, to the extent of any amounts remaining
thereafter, refund such excess to the Borrower.

Section 11.15    Entire Agreement.

This Agreement, including the Schedules hereto, constitutes the entire agreement
between the Borrower and the Lender and supersedes all prior agreements, whether
oral or written, between the Borrower and the Lender in respect of the Credit
Facility extended hereby.

Section 11.16    Counterparts.

This Agreement may be executed in counterparts, each of which shall be deemed an
original and all of which, taken together, shall constitute one and the same
instrument.

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

  HUB INTERNATIONAL LIMITED



     Per:  /s/   DENNIS J. PAULS

 

--------------------------------------------------------------------------------

  Dennis J. Pauls   Authorized Signing Officer



     Per:  /s/   W. KIRK JAMES

 

--------------------------------------------------------------------------------

  W. Kirk James   Authorized Signing Officer       BANK OF MONTREAL



     Per:  /s/   AUTHORIZED SIGNING OFFICER

 

--------------------------------------------------------------------------------

  Authorized Signing Officer

 
 
51